Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

Exhibit 10.2

 

Amended and Restated General Terms and Conditions for gigafactory

These Amended and Restated General Terms and Conditions for Gigafactory
(“Amended GTC”) are entered into effective as of January 1, 2020 (“Amendment
Effective Date”) by and between Tesla, Inc., a Delaware corporation with offices
at 3500 Deer Creek Road, Palo Alto, California, 94304, USA, and Tesla Motors
Netherlands B.V., a Dutch corporation with offices at Burgemeester Stramanweg
122, 1101 EN Amsterdam, the Netherlands (collectively, “Tesla”), on the one
hand, and Panasonic Corporation (“Panasonic Corp.”) and Panasonic Corporation of
North America, by and through its division Panasonic Energy of North America
(“PNA”) (collectively, “Seller”), on the other hand.  Each Tesla and Seller
entity is referred to herein as a “Party” and such entities are collectively
referred to herein as the “Parties.”  This Amended GTC shall, as of the
Amendment Effective Date, amend and restate in entirety the General Terms and
Conditions dated October 1, 2014 by and between the Parties (as amended, the
“2014 GTC”); provided, however, that any provisions related to termination of
the 2014 GTC, such as those set forth in Section 13.4 (Obligations Upon
Termination), shall not apply in connection with the execution of this Amended
GTC, and the 2014 GTC shall control with respect to all investments made by
Seller in Seller’s Property and Seller’s manufacture, supply and/or provision of
Goods prior to the Amendment Effective Date.  For avoidance of doubt, claims
arising under the 2014 GTC shall continue to be governed by, and subject to, the
2014 GTC.

PURPOSE

Tesla desires to engage Seller to develop, supply, and support products for use
in Tesla Products at the manufacturing facility owned by Tesla in Sparks, Nevada
(the “Factory”).  This Amended GTC shall govern the relationship of the Parties
as of the Amendment Effective Date.  

1.

Production Planning and Order Process.

 

1.1

Production Planning.  

 

(a)

Each month during the Term, Tesla will provide a rolling monthly forecast of its
anticipated requirements for Goods for the following periods of time: (i) for
the next [***] for each forecast provided until Seller has invested in Seller’s
Property required for Seller’s manufacture, supply and/or provision of Goods at
the Factory in volumes up to an annual aggregate energy capacity of thirty-five
gigawatt-hours (35 GWh); and (ii) for the next [***] for each forecast provided
thereafter. Tesla’s forecast is non-binding and provided for planning purposes
only. At a monthly meeting led by Tesla (“Production Meeting”), the Parties
shall review in good faith Tesla’s forecast, the supply chain and other
requirements to manufacture per Tesla’s forecast, any potential or actual
constraints on Seller’s ability to manufacture Goods in accordance with Tesla’s
forecast, and other business- and production-related issues.  The Parties may
also mutually agree to invite sub-suppliers that are co-located at the Factory
to attend the Production Meeting.  The Parties will then establish a production
plan and/or update the existing production plan for manufacture and delivery of
Goods based on the applicable Lead Time(s).  Seller shall not withhold,
condition or delay its consent to Tesla’s proposed production plan if Seller is
capable of meeting Tesla’s forecast, based on such factors as supply chain
constraints, labor constraints, and the performance capability of the
Property.  The agreed plan is the “Production Plan.”  The Parties may agree in
writing to adjust the Production Plan at any time.  Seller shall deliver the
Goods that fall within the forecasted volumes in the Production Plan, at prices
set in accordance with the then-current production pricing agreement (the
“Pricing Agreement”).

 

(b)

At the Production Meeting, the Parties shall also discuss in good faith
(i) Seller’s progress in achieving the operational targets set forth in the
Contract(s) and the Production Plan, (ii) Seller’s proposed procurement,
transportation, installation, or configuration at the Factory of Seller’s
Property in connection with the Contract(s) and the Production Plan, and
(iii) additional topics proposed by Tesla and/or Seller.  Seller acknowledges
that all investments by or for Seller in Seller’s Property for the manufacture,
supply and/or provision of Goods at the Factory will be at Seller’s sole risk
and expense, except to the extent expressly agreed otherwise in a separate
written agreement that is signed by a Vice-President or higher for both Parties
(e.g. in the Factory Lease, a change order, the Pricing Agreement, or an
investment letter agreement).

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 1 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(c)

Except as otherwise agreed in writing by Tesla and Seller, the Parties shall,
for the purpose of exploring the cost effectiveness of the Goods, simplifying
logistics, reducing Lead Time, and other agreed reasons, use Commercially
Reasonable Efforts to cause Seller’s sub-suppliers required for production of
Goods at the Factory to establish operations at the Factory on or around the
mutually-agreed timing.  For the avoidance of doubt, Tesla acknowledges that
Seller cannot guarantee that its sub-suppliers will agree to establish
operations at the Factory.

 

1.2

Offer.  

 

(a)

The Authorized Purchasers will issue one or more Purchase Orders in accordance
with the approved Production Plan for Tesla’s anticipated needs as follows:
(i) for Goods over a defined period of time, which may include defined periods
of time as set forth in the Pricing Agreement (each such order is a “Production
Order”); and/or (ii) for Goods, including development parts (each such order is
a “Discrete Order”).  

 

(b)

Quantities referenced in any Production Order represent Tesla’s estimate of its
anticipated needs for Goods during the timeframe referenced in such Production
Order and are provided for Seller’s planning purposes only. Tesla’s liability
for purchase of quantities referenced in such Production Orders is limited as
set forth in Section 1.5 and elsewhere in this Amended GTC. By accepting a
Production Order, Seller agrees it is willing and able to provide all quantities
referenced in such Production Order during the period referenced therein.  

 

(c)

Authorized Purchasers may issue Releases against a Production Order to Seller,
specifying quantities and delivery dates for Products referenced in such
Purchase Order. Each Release may be issued on a rolling basis. Each Release is
binding to the extent set forth in Section 1.5. Releases may be issued via an
electronic data interface.

 

(d)

Tesla intends to issue one or more Purchase Order(s) and/or Release(s) on a
rolling basis [***].  Purchase Orders accepted by Seller are binding on Tesla to
the extent set forth in Section 1.5.

 

1.3

Acceptance.

 

(a)

Purchase Orders.  Seller shall accept or reject each Purchase Order as
follows:  (i) [***] after receipt of a Production Order which conforms to the
Production Plan; and (ii) [***] after receipt of either a Discrete Order or a
Production Order which does not conform to the Production Plan. If Seller cannot
meet the terms set forth in a Purchase Order, Seller will inform Tesla and
propose alternative terms. If Tesla accepts such alternative terms, Tesla shall
issue a revised Purchase Order that includes such alternative terms. Alternative
terms are expressly rejected unless incorporated into a Purchase Order.
Notwithstanding the foregoing, Seller may only reject a Production Order to the
extent it fails to conform to the terms of the Production Plan, and Seller shall
be deemed to have waived any objections and accepted the Production Order if
Seller fails to object in writing within the timeframe specified above. Seller’s
acceptance of a Purchase Order is referred to as the “Acceptance”.

 

(b)

Releases. Seller shall accept, and shall not reject, each Release to the extent
it conforms to this Amended GTC and the Production Order. Seller will be deemed
to have waived these objections and accepted a Release if (i) Seller fails to
object to the Release in writing within two business days after receipt thereof,
or (ii) automatically without a response if the Release is consistent with the
then-current Production Plan. If Seller cannot deliver by the date(s) specified
in the Release, Seller shall [***] propose a revised date that is at or before
the Lead Time from the date of the Release.

 

1.4

Terms of the Contract.  Upon Seller’s Acceptance, the terms of the relevant
Purchase Order, together with the terms in the other relevant Contract
Documents, will become a binding contract between Tesla and Seller (each, a
“Contract”).  Acceptance is expressly limited to the terms provided by the
Contract.  Terms in any invoice and any other modifications, counterproposals,
or counteroffers proposed by Seller to a Purchase Order or Release are expressly
rejected and shall not become part of the Contract.

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 2 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

1.5

Purchase Order Liability.  Tesla may, at any time and without any liability to
Seller, adjust the volume(s) of Goods under any Contract, up or down, as follows
upon written notice:  (a) by up to [***] for Goods to be delivered between [***]
after the date of Tesla’s notice, provided that such timeframe is within the
applicable Lead Time and such timeframe shall be increased by the period of time
reasonably required for Seller to ship materials from its current offshore
suppliers (not to exceed a total of one month) (for example, by giving notice on
[***], Tesla may adjust the volume of Goods to be delivered between [***] and
[***] by [***]); (b) by up to [***] for Goods to be delivered [***] and [***]
weeks after the date of Tesla’s notice, provided that such timeframe is within
the applicable Lead Time and such timeframe shall be increased by the period of
time reasonably required for Seller to ship materials from its current offshore
suppliers (not to exceed a total of [***]) (for example, by giving notice on
[***], Tesla may adjust the volume of Goods to be delivered between [***] and
[***] by [***]); and (c) by any amount, subject only to Seller's actual
capacity, labor constraints and supply chain constraints, for Goods to be
delivered after the period of time following such notice that is equal to the
applicable Lead Time.  Seller shall be deemed to automatically consent to any
such adjustment pursuant to this Section 1.5 without the need for a written
consent.  

 

1.6

Purchase Commitment.  Tesla will commit to purchase all conforming and
non-defective Goods during the Term and pursuant to the Production Plan up to an
annual aggregate energy capacity of thirty-five gigawatt-hours (35 GWh) provided
that: (a) [***]; (b) the Goods [***]; and (c) market conditions support the
purchase of Goods in volumes contemplated by the Production Plan, but without
limiting Tesla’s commitments in written agreements between the Parties for
investments in Seller’s Property as contemplated in Section 1.1(b).

2.

Goods.

 

2.1

Quantity.  Quantities and delivery dates shall be as stated in the applicable
Purchase Order or Release accepted by Seller, unless otherwise agreed to in
writing by the Parties.  If Seller has reason to believe that its ability to
deliver any Goods is or may be constrained, Seller shall [***] notify Tesla
setting forth the cause for the anticipated delay.  Any oral communication shall
be [***] confirmed in writing.  

 

2.2

Changes.

 

(a)

Seller shall not make any change to: (i) the Goods without Tesla’s prior written
consent, which Tesla may withhold in its sole but reasonable discretion; (ii)
its manufacturing process in a manner that could result in non-conforming or
defective Goods or that could impact operations at the Factory of one or more
other companies (i.e. Tesla and/or a co-located sub-supplier) without Tesla’s
prior written consent, which Tesla will not unreasonably withhold; and (iii) its
suppliers in a manner that could result in non-conforming or defective Goods or
that could impact operations at the Factory of one or more other companies (i.e.
Tesla and/or a co-located sub-supplier) without prior written notice to Tesla,
provided that (A) Seller shall consider any objections by Tesla in good faith
and discuss the proposed change with Tesla in good faith, and (B) Seller shall
not make any such change that will, or is reasonably likely to, adversely affect
any of the following with respect to the Goods: [***].  

 

(b)

[***].  If [***], Seller shall use Commercially Reasonable Efforts to notify
Tesla in writing within [***] after receipt of such request or proposal and
prior to making the change if such change will affect cost or timing, and Seller
shall also provide the basis for such determination.  If Seller proposes a
change hereunder, Tesla will [***].  Tesla and Seller will [***] in connection
with any change, but [***] shall not [***] due to [***] unless Tesla [***].  For
clarification, Seller is not obliged to make such change requested or proposed
by Tesla unless [***]or other appropriate [***] in connection with such change
is agreed between the Parties in writing.

 

2.3

[***]. Tesla may propose that Seller [***].  In such case, Seller will discuss
with Tesla and consider such proposal in good faith.  

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 3 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

2.4

Tesla Responsibilities.  

 

(a)

In order to facilitate Seller’s performance of its obligations under the
Contract, Tesla will perform those tasks and fulfill those responsibilities of
Tesla (including, as applicable, provision of Tesla-Supplied Items) as expressly
set forth in this Amended GTC and/or the Contract (“Tesla
Responsibilities”).  Seller’s performance of its obligations may be dependent in
some circumstances on Tesla’s timely and effective performance of the Tesla
Responsibilities and timely decisions and approvals by Tesla.

 

(b)

Tesla's failure to perform any of the Tesla Responsibilities (or cause them to
be performed) will not constitute grounds for termination by Seller except as
provided in Section 13.3 (Termination); provided, however, that Seller’s
nonperformance of its obligations under this Amended GTC and/or the Contract
will be excused if and to the extent (i) such nonperformance results from
Tesla’s failure to perform any Tesla Responsibilities, and (ii) Seller provides
Tesla with reasonable notice of such nonperformance and, if requested by Tesla,
uses Commercially Reasonable Efforts to perform notwithstanding Tesla’s failure
to perform.  If Seller’s use of Commercially Reasonable Efforts to perform its
obligations in such a circumstance would cause Seller to incur significant
uncompensated expenses, Seller may notify Tesla.  In that case, Seller’s
obligation to continue its efforts to work around Tesla’s failure to perform
Tesla Responsibilities will be subject to Tesla agreeing to reimburse Seller for
its actual, reasonable and incremental uncompensated expenses.  The Parties
shall also discuss in good faith Seller’s actual and reasonable out-of-pocket
costs and expenses caused by Tesla’s failure to perform any Tesla Responsibility
(e.g. loss of material, increased labor costs) and, subject to Section 12
(Liability), Tesla will be responsible for reimbursing such costs and expenses
which Seller cannot mitigate or avoid using Commercially Reasonable Efforts.

 

(c)

From time to time, Tesla may provide Seller with access to proprietary computer
systems and technologies owned and operated by Tesla and/or its Affiliates (the
“Systems”) to facilitate the performance of Seller’s obligations under the
Contract.  Seller is not obliged to use the Systems unless agreed by Seller in
writing.  Seller will only use the Systems for the business purposes of
Tesla.  Tesla may periodically monitor all uses of the Systems as allowed by law
and review user access records maintained by Seller.  To the maximum extent
permitted by applicable Law, Seller’s users will have no expectation of privacy
in connection with their use of the Systems.  Seller shall be solely responsible
for obtaining and maintaining the hardware and software it uses which are
necessary to properly access the Systems and perform its obligations under the
Contract.

 

2.5

[***] Cells.  

 

(a)

The Parties have discussed the production of [***].  When used in conjunction
with [***] and demonstrated to Seller’s reasonable satisfaction [***], the
Parties anticipate that [***] will perform in a similar manner to [***] with
respect to [***]. The [***] as of the date of signature of this Amended GTC
performs to Seller’s reasonable satisfaction.  

 

(b)

For [***] incorporated into [***], Tesla will use [***] demonstrated to Seller’s
reasonable satisfaction within a reasonable time and scope, unless Seller
approves an exception.  The Parties will discuss in good faith any requested
exceptions.  If and to the extent that [***]. In the event of [***], and the
Parties will promptly engage in a good faith discussion with respect [***].
Following such good faith discussion, Seller shall the right [***].  Tesla shall
be responsible for [***].

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 4 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

3.

Delivery.  

 

3.1

Packing and Shipment.  Tesla may specify the method of transportation and the
type and number of packing slips and other documents to be provided with each
shipment.  The Parties shall discuss in good faith and agree on the manner in
which Seller will pack and ship Goods, including labeling and hazardous
materials instructions.  If Tesla has not provided packing or shipping
instructions, Seller will pack and ship Goods in accordance with industry
standards (with reference to the lithium-ion battery cell industry).  If Seller
is required to use Tesla’s returnable packaging, the Parties will discuss in
good faith the responsibility for cleaning and maintaining such returnable
packaging.

 

3.2

Delivery Terms.  Seller will deliver Goods in strict accordance with the
Contract terms.  Unless otherwise stated in the Contract, Goods will be
delivered [***] and title and risk of loss will transfer upon receipt of the
Goods by Tesla.

 

3.3

Time is of the Essence.  TIME IS OF THE ESSENCE AS TO DELIVERY OF ALL GOODS.  If
Seller does not deliver any Goods in accordance with the Production Plan then,
subject to Sections 2.4 (Tesla Responsibilities) and 12.2 (Force Majeure) and
except for any other cause attributable to Tesla, Seller shall be in
Default.  In addition to any other obligations to which Seller shall be subject
to under the Contract, if Seller cannot meet the delivery dates and/or
quantities of Goods specified in the Contract, Seller will promptly notify Tesla
and the Authorized Purchaser and: (a) Seller shall provide substitute goods at
the agreed price in the Contract from its operations at the Factory or
elsewhere; and (b) if Seller cannot provide substitute goods within a reasonable
time, the Authorized Purchaser may cancel any remaining portion(s) of the
relevant Purchase Order or Release, as applicable, without liability to Seller,
in which case the required volumes set forth in writing between the Parties
(e.g. Production Plan) shall be reduced.

 

3.4

Over-Shipments.  If Seller delivers more Goods than specified in an Order, the
Parties shall discuss the over-shipment in good faith and Seller shall, at its
sole discretion, either: (a) accept the return of the Goods delivered in excess
of the Purchase Order or Release [***] (the “Excess Goods”), or (b) allow the
Authorized Purchaser to retain the Excess Goods [***], in which case the
Authorized Purchaser may also in its sole discretion reduce the quantities for
future deliveries under the Production Plan and under its Purchase Order(s) and
Release(s) by the quantity of Excess Goods.

 

3.5

[***].  During the Term, Seller shall not [***] Goods which are manufactured at
the Factory, [***] unless: (a) Tesla gives prior written consent, which Tesla
may withhold in its sole but reasonable discretion; and (b) [***], as reasonably
determined by both Parties based on a good faith discussion, [***]. Prior to
[***] under this Section, Tesla shall, as reasonably requested by Seller,
provide to Seller the information reasonably required for Seller to comply with
sub-paragraph (b) above, including, the [***].

4.

Invoicing and Payment.

 

4.1

[***].  Except to the extent expressly otherwise agreed to by the Parties in a
Pricing Agreement, Seller shall provide Tesla [***].  Such information shall be
deemed to be Seller’s Highly Confidential Information under the NDA.

 

4.2

Pricing.  The pricing and pricing methodology applicable to the Goods shall be
set forth in the then-current Pricing Agreement.

 

4.3

Invoicing.  Invoices will be in the currency specified in the Pricing Agreement,
unless otherwise agreed, and will be sent to Tesla’s Accounts Payable Department
as reasonably directed by Tesla.  The invoice will detail the Goods for which
payment is being requested, and the applicable Purchase Order number.  Charges
associated with shipping for which Tesla is responsible will be invoiced
separately.  

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 5 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

4.4

Payment.  Except as expressly agreed otherwise by the Parties in writing, Tesla
will pay, and will cause its Authorized Purchaser(s) to pay, Seller’s charges
[***] after receipt of each invoice; provided, however, that (i) Tesla or the
Authorized Purchaser may withhold payment of any invoiced charges that are
disputed in good faith; (ii) payment of any charges shall not be deemed an
approval of such charges or acceptance of non-conforming Goods, and Tesla or the
Authorized Purchaser may later dispute such charges; and (iii) Tesla’s or the
Authorized Purchaser’s payment of charges shall not relieve Seller of any of its
warranties or other obligations under the Contract.  If any Authorized Purchaser
is repeatedly late or early in making payment, the Parties shall discuss in good
faith whether to adjust the then-current payment terms and pricing methodology.

 

4.5

[***].  If any Authorized Purchaser fails to pay undisputed amounts due in a
timely manner which are in a material amount, Seller may give notice to Tesla
and the Parties shall within a reasonable time discuss in good faith at a
meeting with senior representatives of both Parties. If the Authorized Purchaser
fails to pay promptly after the meeting, [***] until Tesla or the Authorized
Purchaser pays the undisputed amounts in full which are past due.    

 

4.6

Credits; Customs.  Credits or benefits related to taxes and export/import duties
resulting from the Contract, including trade credits, export credits or the
rights to the refund of duties, taxes, or fees, belong to Tesla unless otherwise
prohibited by applicable law.  Seller shall retain all information related to
the Goods and/or materials therefor (as applicable) as required by United States
and any other applicable customs authorities, and shall provide all such
information and certificates related to the Goods and/or materials therefor (as
applicable) (including NAFTA Certificates of Origin) necessary to permit Tesla
to receive these benefits or credits.  Seller will provide Tesla with all
information and records relating to the Goods necessary for Tesla to: (a)
receive these benefits, credits, and rights; (b) fulfill any customs
obligations, origin marking or labeling requirements, and certification or local
content reporting requirements; (c) claim preferential duty treatment under
applicable trade preference regimes; and (d) participate in any duty deferral or
free trade zone programs of the country of import.  If and to the extent
applicable, Seller (or, if applicable, its supplier) will obtain export licenses
and authorizations and pay export taxes, duties, and fees related to the Goods
and/or materials therefor (as applicable) which are imposed, levied or otherwise
payable prior to delivery of such Goods and/or materials (as applicable) to the
Authorized Purchaser unless otherwise stated in the Contract, in which case
Seller will provide all information and records necessary to enable Tesla to
obtain those export licenses or authorizations.

 

4.7

Taxes.  

 

(a)

This Section 4.7 sets forth the allocation of responsibility between the Parties
for taxes arising out of or in relation to this Amended GTC and each Contract.  

 

(b)

Unless otherwise stated in the Contract, including the then-current Pricing
Agreement, the Contract price includes all applicable federal, state,
provincial, and local taxes other than sales, value added, or similar turnover
taxes or charges. The Goods purchased from Seller are for resale which is exempt
from all sales, use, value added or similar taxes, and Seller will not charge
sales, use, value added or similar taxes on its invoices to Tesla for Goods
provided that Tesla has provided Seller a valid resale certificate for Seller’s
records. If Seller is required by law to pay or collect from Tesla any taxes or
charges, Seller will separately invoice Tesla for such taxes or charges subject
to Section 4.6 (Credits).

 

(c)

Subject to Section 4.8(b) above, each Party will remain responsible for and
shall pay (without reimbursement) any and all taxes that are assessed on any
goods or services used or consumed by such Party (or its Affiliates) in
performing its obligations under the Contract where the tax is imposed on such
Party’s (or its Affiliates’) acquisition or use of the goods or services in the
performance of such obligations, and other personal property taxes on property
owned or leased by such Party (or its Affiliates) unless otherwise expressly
provided in the Contract.  

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 6 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(d)

Each Party shall be responsible for any: (i) taxes on its (or its Affiliates’)
revenue, net income or gross receipts; (ii) franchise, business and occupational
taxes (or similar in nature) on its business activities, and (iii)
employer-related taxes with respect to its personnel (e.g. employee taxes,
workers compensation and unemployment insurance).  

 

(e)

The Parties agree to cooperate with each other to enable each to more accurately
determine its own tax liability and to minimize such liability to the extent
legally permissible.  

 

4.8

Nevada Incentives.

 

a.

“Nevada Incentives” means any tax credits or any exclusion, exemption,
abatement, or reimbursement from tax liabilities as described in, collectively,
Senate Bill No. 1 of the 28th (2014) Special Session of the Nevada Legislature
(“SB No. 1”), Assembly Bill No. 1 of the 28th (2014) Special Session of the
Nevada Legislature (“AB No. 1”), Nevada Revised Statutes (“NRS”) Chapters 231
and 360, Ordinance 14-260 of Storey County, Nevada referred to as the Economic
Diversification District Creation Ordinance, the Incentive Agreement dated
October 17, 2014, between the State of Nevada and Tesla, Inc. (the “State
Incentive Agreement”), and the Reimbursement Agreement dated October 17, 2014,
between Storey County, Nevada, and Tesla, Inc. (the “County Reimbursement
Agreement”), and any and all Laws related to the foregoing.  

 

b.

Exhibit 2 (Nevada Incentives) sets forth the Parties’ understanding and
agreement as to their respective responsibilities in qualifying for, and
receiving the benefits of, the Nevada Incentives for purposes of the
Gigafactory.  If and to the extent that Tesla requests new or different type(s)
of data than those described in Exhibit 2 for purposes of the Nevada Incentives,
the Parties shall discuss such request in good faith and PNA will not
unreasonably withhold, condition, or delay consent to such request.  If and to
the extent that PNA is required to provide information regarding the wages,
salary, benefits, or other compensation offered to one or more specific PNA
employees at an individual level (as opposed to an aggregated, summary report)
for purposes of the Nevada Incentives, PNA shall only be required to disclose
such specific information to the independent CPA engaged by Tesla for purposes
of the Nevada Incentives and to disclose only an aggregated, summary report of
such information to Tesla.

 

c.

If and to the extent that a Party does not receive, or alternatively does not
receive the benefit of, any Nevada Incentives to which it is entitled and such
failure results from the other Party’s failure to comply with its obligations
under Exhibit 2 (Nevada Incentives) (in Seller’s case such obligations are
identified with “***”), the Parties shall work together in good faith to attempt
to cure any deficiency in the requirements to qualify for such Nevada Incentives
and, if the Parties are unable to cure such deficiency, the Parties shall
discuss [***].  

5.

Product Warranties.

 

5.1

Product Warranties.

 

(a)

Seller represents and warrants to Tesla and the relevant Authorized Purchaser(s)
as follows:

 

(i)

Upon delivery, the Goods will: (1) be new (and not refurbished), unless
expressly approved otherwise in writing by Tesla in each case; (2) be free and
clear of any and all liens, security interests, and encumbrances of any nature,
with title vesting solely in the Authorized Purchaser; and (3) conform to all
applicable Laws of the In-Scope Countries (as may be supplemented per the
definition of that term in Section 16.17 below).

 

(ii)

Subject to Section 5.1(c) below, the Goods will conform to and comply with the
applicable Specifications upon delivery and continuing for the following period
of time: (1) for the timeframes of any [***] aspects of such Specifications, and
(2) for a period of [***] for other aspects of the Specifications;

 

(iii)

Upon delivery and for a period of [***], the Goods will be free from defects in
design, workmanship and material as delivered by or for Seller;

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 7 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(iv)

[***].  

 

(1)

Recognizing the importance to mass market acceptance of EVs of ensuring that
battery packs exhibit a [***], which may occur beyond standard warranty periods
and beyond the specified cycle and storage life of the cell, the Parties’ cell
technical teams shall work together in good faith to identify, and ensure that
some specific aspects of cell performance related to [***] shall not
unacceptably [***] throughout the [***] of the Cell.

 

(2)

The [***] of the Cell shall be defined as the earliest of (a) [***] as set forth
in the applicable Specification.

 

(3)

Unless modified in the applicable Specification, the Parties agree that the
following aspects of cell performance are important throughout the [***]:

 

(a)

For Goods designed to include a [***], the [***] should function at a cell [***]
equal to or less than the [***] operation upon delivery;

 

(b)

The [***] pressure equal to or less than the [***] of [***] operation upon
delivery;

 

(c)

[***] should be equal to or less than the [***] upon delivery;

 

(d)

If and to the extent that the Cell is [***] within the Specification: (a) the
Cell should not lose [***] as measured by [***] testing conducted in accordance
with [***]; and (b) at a [***] rate of [***], the [***] of the Cell should not
[***] by [***] or more, where [***] is the [***] measured by Tesla through
periodic sample testing of [***];

 

(e)

Cell(s) should not develop [***];

 

(f)

Cell(s) should not develop [***] that could result in measurable [***] and/or
disconnection of [***]; and

 

(g)

Additional aspects as may be described in the applicable Specifications.

 

(4)

Should the Parties determine that a population of Cells in a particular Cell
Model does not meet [***] requirements, the Parties’ cell technical teams shall
work together in good faith to assess and mitigate the [***] including review of
[***], conducting [***], and performing [***].  Mitigations may involve
adjustment of [***], implementation of additional [***], or [***].

 

(v)

Recognizing the importance of limiting [***] among [***] Cells from [***], the
Parties’ cell technical teams shall work together in good faith to [***] and
Seller will use best efforts to avoid [***] that exceeds [***] observed in [***]
with respect to [***], and other relevant factors.

 

(vi)

The foregoing timeframes are, as applicable, the “Warranty Period”.

 

(b)

Tesla hereby acknowledges and agrees that if Goods are not defective and/or
comply with the applicable Specifications, it does not mean that a Tesla battery
pack, Module and/or Tesla Product cannot be defective for some other reason,
including, without limitation, improper design or manufacturing by Tesla or a
third party.

 

(c)

Exclusions.  Tesla understands that the warranties set forth above will not
apply under certain circumstances that are within Tesla’s control or outside
Seller’s control after delivery.  Accordingly, the warranties in Section 5.1(a)
will not apply to damage or Non-Conformities in Goods to the extent caused by
any of the following:  

 

(i)

the design, manufacture and/or function of the overall system, equipment and/or
goods of which the Goods are part (e.g. Module, Tesla Product);

 

(ii)

accident or act of God;

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 8 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(iii)

[***];

 

(iv)

misuse, neglect, abuse, mishandling, misapplication, modification, or alteration
by Tesla, the relevant Authorized Purchaser or any third party;

 

(v)

improper installation, service, operation, storage, shipment, testing, checkout
or maintenance by Tesla, the relevant Authorized Purchaser or any third party;

 

(vi)

failure by Tesla, the relevant Authorized Purchaser or any third party to follow
(A) the reasonable instructions, cautions, warnings, and notes set forth in the
Specifications, and/or (B) any other reasonable direction from Seller;

 

(vii)

[***];

 

(viii)

[***].

 

5.2

Inspection.  The Authorized Purchaser will inspect each shipment of Goods within
[***] after receipt, using Commercially Reasonable Efforts to evaluate whether
the Goods conform to the warranties set forth herein (including [***]) within
[***] after receipt.  Notwithstanding the foregoing, Seller shall [***], and
Tesla will have no obligation to [***].

 

5.3

Warranty Procedure.

 

(a)

Notice.  Tesla and the Authorized Purchaser(s) will give written notice to
Seller of any claims that one or more Cells fail to conform to any warranty in
Section 5.1 above (each such failure is a “Non-Conformity”).  The date of such
notice is referred to herein as the “Warranty Notice Date.”  

 

(b)

Supporting Information.  If requested by Seller, the Authorized Purchaser will
provide all available information regarding the alleged Non-Conformity in the
Goods, which may include as applicable: [***] if available, but the inability to
provide a serial number for certain Goods does not invalidate warranty coverage.
Tesla will use Commercially Reasonable Efforts to achieve [***] of Cells through
the applicable Tesla Products.  If requested and where appropriate (as discussed
by the Parties’ cell technical teams), Tesla shall [***] a reasonable quantity
of [***] and relevant [***] from a [***] before delivering it to Seller.

 

(c)

Warranty Claim Validation.  

 

(i)

Seller may require return of a reasonable quantity of Cells and/or inspect Cells
which are subject to a warranty claim in order to validate the basis for such
claim.  Seller may decline warranty coverage for any Cells which are
disassembled by Tesla or anyone acting on Tesla’s behalf if Seller has not
consented to such disassembly.

 

(ii)

Tesla shall use Commercially Reasonable Efforts to support Seller’s validation
of the basis for a warranty claim hereunder, and the Parties shall discuss the
warranty claim in good faith.

 

(iii)

In the event of a disagreement or dispute as to the basis for a warranty claim
with respect to Cells, the Parties will designate by mutual agreement a third
party that will make the technical determination of the existence of a basis for
the warranty claim and whether such claim is based on a breach of one or more
warranties in Section 5.1 above.

 

(iv)

Cell(s) will be a “Non-Conforming Item(s)” if and to the extent that the Cell(s)
fail to conform to one or more applicable warranties.  Tesla and Seller will
work together in good faith to evaluate, [***], whether the Cell(s) meet all
applicable warranties.  If the results if any such evaluation are inconclusive,
the Parties shall [***].

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 9 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(d)

Remedies.  Seller shall, within a reasonable time and unless agreed otherwise in
writing by the Parties, provide the following in connection with a warranty
claim hereunder with respect to Non-Conforming Items:  

 

(i)

For Cells which have [***] and are subject to a claim under one or more of the
warranties in Section 5.1 above, Seller will provide [***] for each such Cell
and [***] of the Non-Conforming Item and for [***] of the replacement Cell.

 

(ii)

For Cells which have [***] and do not meet one or more of the warranties in
Sections 5.1(a)(i), 5.1(a)(ii), or 5.1(a)(iii) above:

 

(1)

For [***] Cells: Seller will promptly pay Tesla an amount equal to [***]
(collectively, the “Warranty Costs”); and

 

(2)

For [***] Cells: for each Good, provide [***].

 

(iii)

For Cells which have [***] and do not meet one or more of the warranties in
Sections 5.1(a)(i), 5.1(a)(ii), or 5.1(a)(iii) above:

 

(1)

For [***] Cells: Seller will promptly pay Tesla an amount equal to [***] to
compensate Tesla for the corresponding Warranty Costs; and

 

(2)

For [***] Cells: for each Good which has a Non-Conformity, [***].

 

(iv)

Notwithstanding the foregoing, if and to the extent that Warranty Costs pertain
to [***], Seller’s financial responsibility shall be [***].  The Parties’
technical teams shall discuss in good faith any such circumstances and evaluate
the extent to which damages pertaining to [***].

 

(v)

Notwithstanding the foregoing, if and to the extent that Warranty Costs pertain
to a [***] issue as contemplated in Section 5.1(a)(iv) above, the remedies
contemplated in this Section 5.3(d) shall apply but Seller’s financial
responsibility shall be [***] as agreed by the Parties following a good faith
discussion.

 

(vi)

The payments and remedies contemplated above in this Section 5.3(d) with respect
to [***] Cells shall – subject to Section 7 (Indemnification) below with respect
to Claims by an unaffiliated third party, and any available equitable remedies –
be Tesla’s sole remedy for each corresponding warranty claim hereunder.

 

(vii)

The payments and remedies contemplated above in this Section 5.3(d) shall be
subject to [***] in Section 12.1(b) below.

 

(e)

Destruction, Recycling.  If Seller instructs Tesla in writing to destroy and/or
recycle any Cells which are subject to a warranty claim hereunder (whether or
not such claim is valid) and except as expressly agreed otherwise in writing by
both Parties (e.g. in a signed agreement), Seller [***].

 

(f)

Recalls, Service Actions.  

 

(i)

In addition to complying with its other obligations hereunder (including
Sections 5.8 (Corrective Actions) and 5.3(d) (Remedies) above), Seller will also
be liable for, and will reimburse Tesla for, [***] to the extent:

 

(1)

[***]; or

 

(2)

[***].

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 10 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(ii)

Tesla will [***] notify Seller in writing of each Service Action and will use
Commercially Reasonable Efforts to limit the number of Tesla Products without
[***] of Cells.  Tesla will also notify Seller of Losses for which Tesla seeks
reimbursement and provide documentation regarding such Losses, and the Parties
shall discuss such Losses in good faith. For the avoidance of doubt, Seller
shall have the right to perform an investigation of the Cells involved and the
Losses incurred in connection with the Service Action, and Seller will only be
responsible for [***]. In no event will Seller be liable for [***].

 

5.4

Future Performance. All representations and warranties of Seller extend to
future performance of the Goods during the Warranty Period and are not modified,
waived or discharged by delivery, inspection, tests, acceptance or
payment.  Tesla's approval of any design, drawing, material, process or
specifications in good faith will not relieve Seller of these representations
and warranties.  The warranties set forth in this Section 5 shall survive
acceptance and payment by Tesla and the termination or expiration of the
Contract.

 

5.5

Application of Warranties.  Seller agrees that the warranties set forth in this
Section 5 extend to all Goods, notwithstanding the fact that such Goods
delivered to Authorized Purchasers under the Contract may be produced, in whole
or in part, by any of Seller’s divisions, parent, subsidiaries, Affiliates, or
suppliers and, therefore, such warranties shall not be disclaimed or otherwise
limited in any way merely due to the fact that any Goods have been produced by
any such entity.

 

5.6

Disclaimer. THE WARRANTIES SET FORTH IN THIS Amended GTC ARE EXCLUSIVE AND ARE
IN LIEU OF ALL OTHER WARRANTIES WITH RESPECT TO THE GOODS, WHETHER ARISING FROM
A COURSE OF DEALING, COURSE OF PERFORMANCE OR TRADE USAGE, OR WHETHER ORAL,
WRITTEN, EXPRESS, IMPLIED OR STATUTORY, ALL OF WHICH ARE HEREBY WAIVED BY TESLA,
AUTHORIZED PURCHASERS AND SELLER.  THE EMPLOYEES AND AGENTS OF EACH PARTY ARE
NOT AUTHORIZED TO MAKE MODIFICATIONS TO SUCH WARRANTIES, OR ADDITIONAL
WARRANTIES BINDING ON SUCH PARTY; ACCORDINGLY, ADDITIONAL STATEMENTS, WHETHER
ORAL OR WRITTEN, DO NOT CONSTITUTE WARRANTIES AND SHOULD NOT BE RELIED UPON BY
THE OTHER PARTY.  FOR THE AVOIDANCE OF DOUBT, TESLA UNDERSTANDS THAT THE GOODS
[***] (I) [***], (II) [***], OR (III) [***].  NO ACTION, SUIT OR ARBITRATION
SHALL BE BROUGHT ON AN ALLEGED BREACH OF THE WARRANTIES SET FORTH IN THIS
Amended GTC MORE THAN [***] FOLLOWING THE EXPIRATION OF THE APPLICABLE WARRANTY
PERIOD.

 

5.7

Quality Plan Requirements and Approval.  

 

(a)

Seller will: (i) manufacture and supply Goods in accordance with a
mutually-agreed quality plan (“Quality Plan”) which is developed during the
design development process, during the Production Part Approval Process (PPAP),
and/or as listed in the applicable Specifications; and (ii) provide, maintain
and enforce in accordance with the Quality Requirements industry-standard
measures necessary to secure the quality of Goods and the manufacturing
processes thereof, including without limitation, quality control standards,
inspection standards and specifications.  Only after the Quality Plan for the
Goods is approved by Tesla shall the Goods be allowed to be shipped for use in
Tesla Products.  Seller shall submit a mutually-agreed quantity of samples of a
standard production run of Goods to Tesla per a mutually-agreed Quality
Plan.  The responsibility for the cost and expense of such samples will be
determined by the mutual agreement between the Parties.  

 

(b)

As part of the Quality Plan and during PPAP, the Parties intend to include [***]
in the Specification for each Good as related to [***].    

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 11 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(c)

Seller shall also provide Tesla with the following: (i) for any process change
subsequent to the initial PPAP, a Process Change Request (“PCR”) explaining the
requested change and a report summarizing Seller’s testing and validation
processes for the requested change; and (ii) a mutually-agreed quantity of
samples of the Goods incorporating the PCR features, produced on mass production
equipment.  The responsibility for the cost and expense of such samples will be
determined by the mutual agreement between the Parties.  Only after the PCR is
submitted and approved by Tesla shall the Goods be allowed to be shipped for use
in Tesla Products.  

 

(d)

Seller agrees that the Goods shall conform to the Quality Requirements attached
hereto as Exhibit 1.

 

5.8

Corrective Action.  Seller will promptly notify Tesla in writing if Seller
becomes aware of any ingredient, component, design or defect in the Goods that
is or may become harmful to persons or property or fails to meet the
Specifications or other requirements of the Contract.  Seller will promptly
develop, document and implement corrective actions in accordance with all
mutually-agreed quality control policies and standards, including by:
(a) promptly investigating and reporting on the root cause of the problem;
(b) remedying the cause of the problem for future production and resuming
performance in accordance with the Contract; (c) implementing and notifying
Tesla of measures taken by Seller to prevent recurrences if the problem is
otherwise likely to recur; and (d) making written recommendations to Tesla for
improvements in procedures.

6.

Representations and Warranties.

 

6.1

General.  Each Party represents and warrants that it (and its Affiliates to the
extent applicable): (a) will perform all of its obligations under this Amended
GTC and the Contract in a professional and workmanlike manner, consistent with
industry standards and in accordance with all of the terms of this Amended GTC
and the Contract; and (b) has the right and ability to enter into, perform the
obligations under and agree to the covenants contained in this Amended GTC and
each Contract.  Seller further represents that: (c) [***].  Tesla further
represents that: (d) each obligation of any Tesla entity under a Contract is
binding on all Tesla entities which are Parties to this Amended GTC as if each
such Tesla entity had agreed to the obligation.

 

6.2

Operations.  Seller represents and warrants as follows: (a) if and to the extent
relevant to the Contract and applicable to Seller, comply with all of the
following: industry-standard and/or mutually-agreed supplier quality and
development process program requirements, quality control and safety standards,
and procedures and inspection systems, including Exhibit 1, the Global
Automotive Declarable Substance List (“GADSL”), and as applicable EU Directives
2002/95/EC (Restriction on Hazardous Substances or “RoHS”) and 2006/66/EC (re:
batteries and accumulators and waste batteries and accumulators), as each may be
amended from time to time; (b) Seller will provide an accurate and complete
International Material Data System (“IMDS”) submission for each non-prototype
Good; (c) Seller will provide all information reasonably required for Tesla to
comply with its legal obligations, such as the California Transparency in Supply
Chains Act of 2010 and (if and to the extent applicable to the Goods) Section
1502 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (commonly
referred to as the conflict minerals provision), as each may be amended from
time to time; and (d) Seller will comply with the Tesla Supplier Code of Conduct
which is available at
https://www.tesla.com/sites/default/files/about/legal/tesla-supplier-code-of-conduct.pdf
and the Tesla Human Rights And Conflict Minerals Policy which is available at
https://www.tesla.com/about/legal#human-rights-and-conflict-minerals-policy (the
foregoing two policies are referred to, collectively, as “Tesla’s Conduct
Policies”).  Tesla shall notify Seller at least [***] in advance of any material
changes to Tesla’s Conduct Policies, unless more notice is reasonably necessary
in order for Seller to comply with any such change in Tesla’s Conduct
Policies.  Upon request by Tesla, Seller shall provide evidence of its
compliance with each of the foregoing and as reasonably requested by Tesla for
purposes of Tesla’s compliance with its legal obligations.

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 12 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

6.3

Compliance with Laws and Tesla Policies.

 

(a)

Each Party represents and warrants that it will, at its cost and expense, obtain
all necessary regulatory approvals, licenses, and permits (collectively,
“Permits”) applicable to its business and comply with all Laws applicable to its
business or the performance of its obligations under this Amended GTC and each
Contract, as such Laws may be revised from time to time.  Seller will provide
Tesla with accurate material safety data sheets regarding the Goods and, if
requested by Tesla, submit to Tesla evidence of such compliance.  Each Party
will also provide the other Party with all information reasonably required in
order for the other Party to comply with Laws applicable to it.  

 

(b)

To the extent not prohibited by Law, each Party represents and warrants that it
will promptly notify the other Party in writing of any investigation or inquiry
into whether such Party (or any of its subcontractors) is charged with failing
to comply with any Laws that may or will impact, or are otherwise applicable to,
such Party’s performance under this Amended GTC and/or the Contract.

 

(c)

Seller represents and warrants that it will comply with any Tesla policies,
standards, rules, and procedures (collectively, “Tesla Policies”) applicable to
performance of Seller’s obligations under the Contract and/or to the Factory
which are disclosed to Seller in writing and approved by Seller, as such Tesla
Policies may be revised from time to time subject to Seller’s approval, and
Seller shall not unreasonably withhold, condition, or delay its approval for any
such Tesla Policy or any changes thereto.  

 

6.4

Debarment.  

 

(a)

During the Term, Seller represents and warrants as follows:

 

(i)

Seller and each of its Affiliates relevant to or involved in the performance of
obligations hereunder shall not be debarred, suspended, excluded or disqualified
from doing business with the United States Government or listed on the Excluded
Parties List System maintained by the General Services Administration of the
United States Government (found at www.epls.gov);

 

(ii)

Seller and, unless Seller is a listed entity in a stock exchange market in the
US or Japan (or any country with similar listing requirements), each person or
entity owning an interest in Seller shall not be at any time during the term of
the Contract, and each has never been, a Person with which U.S. Persons are
prohibited from transacting business of the type contemplated by the Contract or
with which U.S. Persons must either limit their interactions to types approved
by the Office of Foreign Assets Control, Department of the Treasury (“OFAC”),
whether by Law, executive order, trade embargo, economic sanction, lists
published by OFAC, or otherwise (such Persons are “Specially Designated
Nationals and Blocked Persons”);

 

(iii)

none of the funds or other assets of Seller constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person to Seller’s
knowledge based on reasonable due diligence;

 

(iv)

unless Seller is a listed entity in a stock exchange market in the US or Japan
(or any country with similar listing requirements), no Embargoed Person has any
interest of any nature, direct or indirect, in Seller to Seller’s knowledge
based on reasonable due diligence;

 

(v)

none of the funds of Seller have been derived from any unlawful activity with
the result that either business with Seller is prohibited by Law or the Contract
is in violation of Law;

 

(vi)

Seller has implemented procedures, and will consistently apply those procedures,
to ensure, using best efforts, the foregoing representations and warranties
remain true and correct at all times;

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 13 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(vii)

Seller will not knowingly (based on reasonable due diligence) use funds from any
“Prohibited Person” (as such term is defined in the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism) to make any payment due to Tesla under
this Amended GTC, the Factory Lease, or any Contract Document, and shall take
such measures as are necessary to ensure that any funds used to pay amounts due
to Tesla hereunder are derived (i) from transactions that do not violate United
States Law and, to the extent such funds originate outside the United States, do
not violate the Laws of the jurisdiction in which they originated, and (ii) from
permissible sources under United States Law and, to the extent such funds
originate outside the United States, under the Laws of the jurisdiction in which
they originated; and

 

(viii)

Seller: (i) to its knowledge (based on reasonable due diligence) is not under
investigation by any governmental authority for, nor has it been charged with,
or convicted of, money laundering, drug trafficking, terrorist-related
activities, any crimes which in the United States would be predicate crimes to
money laundering, or any violation of any Anti-Money Laundering Laws; (ii) has
not been assessed civil or criminal penalties under any Anti-Money Laundering
Laws; or (iii) has not had any of its funds seized or forfeited in any action
under any Anti Money Laundering Laws.  

 

(b)

Seller agrees to immediately notify Tesla in writing in the event Seller
breaches any of the preceding representations and warranties or has reason to
believe that it will become in breach of any of the preceding representations
and warranties.  

 

(c)

A breach of any representation or warranty under this Section shall be deemed a
Default under the Contract for which Tesla may immediately terminate the
Contract without being required to provide notice or permit Seller to cure such
Default.

7.

Indemnification.

 

7.1

Indemnification by Seller.  

 

(a)

Seller agrees to indemnify, defend and hold harmless Tesla, its Affiliates, and
their respective directors, officers, employers and agents (collectively “Tesla
Indemnitees”) from and against any and all costs, fees, penalties, expenses,
third-party damages, attorneys' fees and all other liabilities to any third
party whatsoever (“Losses”), arising out of any Claim against any Tesla
Indemnitee which arises from or relates to any actual or alleged:

 

(i)

except to the extent that the Claim pertains to Tesla Products and/or Modules,
infringement of any Intellectual Property Right relating to Goods or any portion
thereof, on its own or in combination with other goods or services; or

 

(ii)

challenge to Tesla's sole right, title and interest in the Factory, Goods or the
Tesla Property, or right to possession of Tesla Property, in each case brought
by any third party supplier to Seller or agent to Seller, including toolmakers,
subcontractors, and lending institutions; or

 

(iii)

Personal injury (including death) or property damage to the extent caused by a
defect in design, workmanship and material (during or after the Warranty Period)
and/or non-conformity (with reference to the applicable Specifications within
the Warranty Period) in one or more Goods; provided, however, that:

 

(1)

the foregoing obligation shall not apply to the extent that: (A) Tesla was aware
of or, in the exercise of reasonable care, should have been aware of the
existence of such defect and/or non-conformity; (B) the Losses were caused by
the Tesla Products, including but not limited to Tesla’s battery packs, Modules
(including circuit and equipment matching issues), and their respective
assembly, manufacture or placement, sale, use, operation, storage, and/or
transportation; and/or (C) the Losses were caused by [***] if (y) such [***] was
caused by [***]; or (z) such [***] occurred more than [***] after the delivery
of such affected Goods to the Authorized Purchaser; and

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 14 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(2)

to the extent permitted by Law, the liabilities of Seller pursuant to this
Section 7.1(a)(iii) will not [***].

 

(b)

[***].

 

(c)

Seller agrees to indemnify and hold harmless the Tesla Indemnitees from and
against any and all Losses arising out of any Claim against any Tesla Indemnitee
which arises from or relates to any breach of Section 6.3 (Compliance with Laws
and Tesla Policies) and/or Section 6.4 (Debarment), subject to [***].

 

7.2

Indemnification by Tesla.  

 

(a)

Tesla agrees to indemnify, defend and hold harmless Seller, its Affiliates, and
their respective directors, officers, employers and agents (collectively “Seller
Indemnitees”) from and against any and all Losses arising out of any Claim
against any Seller Indemnitee which arises from or relates to any actual or
alleged:

 

(i)

infringement of any Intellectual Property Right to the extent caused by Tesla
Products and/or Modules in which the Goods are used;

 

(ii)

challenge to Seller’s sole right, title and interest in materials,
work-in-process, Goods or Seller Property, or right to possession of Seller
Property, in each case brought by any third party supplier to Tesla or agent to
Tesla, including toolmakers, subcontractors, and lending institutions; or

 

(iii)

Either (i) defects or quality issues with respect to Tesla Products (including
but not limited to Tesla’s battery packs and Modules, including circuit and
equipment matching issues, and their respective assembly, manufacture or
placement, sale, use, operation, storage, and/or transportation)or (ii) [***] if
(A) such [***] is caused [***]; or (B) such [***] occurred more than [***] after
the delivery of such affected Goods to the Authorized Purchaser; provided,
however, that: (1) the [***]; and (2) to the maximum extent permitted by Law,
[***].

 

(b)

[***].

 

(c)

Tesla agrees to indemnify and hold harmless the Seller Indemnitees from and
against any and all Losses arising out of any Claim against any Seller
Indemnitee which arises from or relates to any breach of Section 6.3(a)
(Compliance with Laws), subject to [***].

 

(d)

In the event of a Claim that arises from or relates to [***] in a Tesla Product
(an “[***] Claim”), the Parties agree as follows:

 

(i)

The Parties shall discuss and evaluate the [***] Claim in good faith.

 

(ii)

After such good faith discussion, if and to the extent that the Parties agree
that (i) the Losses arising out of the [***] Claim [***] and (ii) the Losses
arise from either (a) [***], or (b) [***], then Tesla will indemnify, defend,
and hold harmless the Seller Indemnitees from and against such Losses.

 

(iii)

The obligation in this Section 7.2(d) applies only to the extent permitted by
Law and is subject to [***].

 

7.3

Procedure.  The Party seeking indemnification by the other Party under this
Section 7 (the “Indemnified Party”) will give prompt written notice of the Claim
for which indemnification is sought.  Failure to give notice will not diminish
the indemnifying Party’s obligation under this Section if it has or receives
knowledge of the existence of the Claim by any other means or if the failure
does not materially prejudice its ability to defend the Claim.  The indemnifying
Party may select legal counsel to represent the indemnified Party (said counsel
to be reasonably satisfactory to the indemnified Party) and otherwise control
the defense and, subject to the other terms of this Section 7.3, resolution of
the Claim.  If the indemnifying Party elects to control the defense of such
Claim, the indemnified Party may at its option participate in the defense of any
Claim with its own counsel at its own expense; provided that such indemnified
Party shall not resolve the Claim without the prior written consent of the
indemnifying Party.  

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 15 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

If the Claim is one that cannot by its nature be defended solely by the
indemnifying Party, then the indemnified Party will make available information
and assistance as the indemnifying Party may reasonably request, at the
indemnifying Party’s expense.  The indemnifying Party may not, without the prior
written consent of the indemnified Party, (i) consent to the entry of any
judgment or enter into any settlement that provides for injunctive or other
non-monetary relief affecting any indemnified Party, or (ii) consent to the
entry of any judgment or enter into any settlement unless such judgment or
settlement provides for an unconditional and full release of the indemnified
Party and does not diminish any of such Party’s rights under this Amended GTC
and/or the Contract or result in additional fees or charges to the indemnified
Party.  The indemnified Party may not make any party admissions in respect of a
Claim if the indemnifying Party elects to control the defense of the Claim.  For
avoidance of doubt, the indemnifying Party may invoke any applicable statutes of
limitations in conducting the defense of any such Claim.  

 

7.4

Limitations.  To the maximum extent permitted by applicable law and subject to
[***] (as applicable), the Parties’ respective obligations under this Section 7
will apply even if an Indemnified Party’s conduct has contributed to the Losses,
but the obligation to indemnify will not apply to the extent that Losses were
caused by such Indemnified Party.  Each Party’s obligation to defend and
indemnify under this Section 7 will also apply regardless of whether the Claim
arises in tort, negligence, contract, warranty, strict liability or otherwise.  

 

7.5

Infringement Claims. If any Goods become, or in Seller’s reasonable opinion is
likely to become, the subject of an infringement or misappropriation Claim,
Seller will promptly notify Tesla (the “Infringement Notice”) and, at Seller’s
expense and in addition to indemnifying Tesla Indemnitees as provided in this
Section 7 (Indemnification) and to the other rights Tesla may have under this
Amended GTC: (a) promptly secure the right to continue manufacturing and selling
the Goods; or (b) if this cannot be accomplished with Commercially Reasonable
Efforts, then replace or modify the Goods to make it non-infringing or without
misappropriation; provided, however, that any such replacement or modification
may not degrade the performance or quality of the Goods or disrupt Tesla’s
business operations; or (c) if neither of the foregoing can be accomplished by
Seller with Commercially Reasonable Efforts, then, no earlier than [***] after
the date of Seller’s Infringement Notice, [***].  During the foregoing [***]
period of time and unless prohibited by Law, Seller shall not suspend delivery
of Goods in accordance with the Production Plan and Seller shall not [***] as
the direct result of such infringement or misappropriation Claim.  If Seller
chooses to stop selling Goods to Tesla pursuant to this Section (but not if
Seller is prohibited by Law from selling such Goods), Seller will be deemed to
be in Default and Tesla may exercise its termination and other rights and
remedies.

8.

Confidentiality.  The non-disclosure agreement between the Parties dated January
1, 2017 (“NDA”) sets forth the Parties’ respective confidentiality obligations
hereunder.  The NDA is hereby incorporated by reference in this Amended GTC and
the Contract, and the terms and conditions of the NDA will continue in force
throughout the Term.  

9.

Property.

 

9.1

Property.  The tooling, jigs, dies, gauges, fixtures, molds, patterns, other
equipment (collectively, the  “Tooling”), as well as the supplies, materials,
and other tangible property that are or will be used by Seller to manufacture,
store, and transport Goods, or used to develop or make Goods for Tesla (such
Tooling, supplies, materials and other tangible property shall collectively be
referred to as the “Property”) will be owned by Tesla if Tesla has [***] (“Tesla
Property”); provided, however, that Property will not be deemed to be Tesla
Property if Tesla has [***].  “Seller’s Property” means all Property which (a)
is owned and/or used by Seller in connection with this Amended GTC and/or the
Contract(s) and (b) is not Tesla Property.  Seller will not purchase on the
account of or charge Tesla for any Tesla Property except as authorized in a
Purchase Order.  Title to Tesla Property shall transfer to Tesla upon Tesla’s
payment in full for such Property.

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 16 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(a)

Seller will assign to Tesla contract rights or claims in which Seller has an
interest with respect to Tesla Property and execute bills of sale, financing
statements, or other documents requested by Tesla or required to evidence
Tesla’s ownership of Tesla Property.

 

(b)

Seller will have no interest in Tesla Property paid for by Tesla except as an
at-will bailee.  To the extent permitted by law, Seller waives any lien or
similar right it may have with respect to Tesla Property.  Tesla is responsible
for personal property taxes assessed against Tesla Property.

 

9.2

Operations and Maintenance.  Seller will: (a) ) subject to Section 1.1(b) above,
[***], procure, transport, install and configure at the Factory the Seller’s
Property as reasonably required to deliver Goods in accordance with the Contract
and the Production Plan (e.g., as required for [***]; (b) [***] maintain all
Seller’s Property used by Seller in good condition and repair, normal wear and
tear excepted; (c) furnish, maintain in good condition, replace and improve all
Seller’s Property reasonably required to deliver Goods in accordance with the
Contract and the Production Plan; and (d) at Tesla’s request and expense, mark
Tesla Property as belonging to Tesla. Further, (e) all replacement parts,
additions, improvements, and accessories to Tesla Tooling will become part of
Tesla Tooling; and (f) Tesla will, [***], be responsible for procuring,
maintaining in good condition, replacing and improving all Tesla Property which
Tesla is expressly required to provide hereunder as a Tesla Responsibility, if
any, in order to enable Seller to perform its obligations under the Contract and
the Production Plan.

 

9.3

Tesla’s Rights of Possession, Equitable Relief.  Tesla has the right to the
sole, unencumbered, unqualified, and absolute possession of Tesla Property at
any time, as elected by Tesla and Seller will [***] release to Tesla upon
request, and Tesla may retake immediate possession of Tesla Property at any time
with or without cause and without payment of any kind unless otherwise provided
in the Contract.  Tesla will be responsible for transportation costs with
respect to Tesla Property.  

 

9.4

Waiver of Liens.  As a continuing condition of Seller’s possession or use of
Tesla Property, Seller shall ensure that no third party obtains any lien or
other right in Tesla Property and hereby waives and relinquishes, and agrees to
obtain from any third parties who might claim any such lien (including without
limitation mechanic’s liens) or right, their written waiver and relinquishment
of all rights, if any, to any lien or other right of retention whatsoever with
respect to Tesla Property.  

10.

Intellectual Property.

 

10.1

Covenant Not to Sue.  Seller and its Affiliates covenant not to bring, assist
others in bringing, or otherwise assert against Tesla and/or its Affiliates, and
their respective successors and assigns, any claim for infringement of any of
Seller’s and/or any of its Affiliates’ Intellectual Property Right incorporated
in the Goods arising from any of the following:  [***].  For the avoidance of
doubt, the foregoing covenant extends to any application of one or more Goods
if, at the time of sale of one or more Good(s) to Tesla, (a) Seller knows that
Tesla and/or its Affiliates plans to use such Good(s) in such application or (b)
the application by Tesla and/or its Affiliates is publicly available and/or
disclosed.

 

10.2

Independent Efforts and Similar Goods.  Provided there is no infringement of the
other Party’s Intellectual Property Rights, nothing in this Amended GTC or the
Contract will impair either Party’s right to develop, manufacture, purchase,
use, sell or market, directly or indirectly, alone or with others, products or
services competitive with those offered by the other Party.

 

10.3

No Implied Rights.  Except for the rights expressly transferred in this Amended
GTC or the Contract, nothing therein will operate to transfer any interest in
Intellectual Property Rights by implication, estoppel or otherwise.

11.

Factory Colocation.

 

11.1

Factory Lease.  As contemplated in the Amended and Restated Factory Lease dated
January 1, 2018 by and between Tesla, Inc. and PNA (as amended, the “Factory
Lease”), Seller will co-locate at the Gigafactory for production of Goods
hereunder.  

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 17 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

11.2

Seller Personnel.  

 

(a)

Responsibility for Seller Personnel.  Seller will manage, supervise and provide
direction to Seller Personnel and cause them to comply with the obligations and
restrictions applicable to Seller under these Amended GTC and/or Contract.  Each
Party is responsible for the acts and omissions of its own personnel under or
relating to these Amended GTC and/or the Contract.  Seller is responsible for
validating the identity of and ensuring that Seller Personnel assigned to
perform work hereunder (i) have the legal right to work in the country(ies) in
which they are assigned to work, and (ii) conform to all reasonable and
applicable Tesla Policies disclosed to Seller and approved by Seller (such
approval not to be unreasonably withheld, conditioned or delayed) with respect
to personal and professional conduct at the Factory (including adherence to
general safety, behavior, and security practices).  From time to time, the
Parties may also, in conjunction with the Production Meeting, consult in good
faith regarding staffing requirements for Seller Personnel at the Factory.

 

(b)

Background Checks.  Prior to assigning any Seller Personnel to work at the
Factory, Seller shall perform a background check of each person or, in the case
of employees or agents of a subcontractor, Seller shall cause the subcontractor
to conduct such a background check.  Such background checks may have been
performed as part of Seller’s standard pre-employment screening process and will
include the following, at a minimum but only to the extent permitted by
applicable Law:  (i) social security verification (for US employees); and
(ii) felony and misdemeanor criminal checks. To the extent permitted by
applicable Law, Tesla may require Seller to provide written evidence of the
background checks on Seller Personnel at any time.  Unless prohibited by Law,
neither Party may assign any person to perform work at the Factory who was
convicted of any criminal offense involving dishonesty, a breach of trust, money
laundering, or who has been convicted of a felony crime within the last seven
years without the other Party’s prior written consent.

 

11.3

Extension of Lease.  Following expiration or termination of the Amended GTC,
Seller shall be entitled to extend the duration of the Factory Lease as follows:

 

(a)

If Tesla terminates this Amended GTC for Seller’s Default or the Factory Lease
for Tenant’s Lease Default, Seller may continue its lease rights [***].  Seller
shall [***] and Seller shall [***].

 

(b)

If (i) this Amended GTC expire or (ii) in the event of a termination of this
Amended GTC and/or the Factory Lease for force majeure by either Party or
termination for a Change of Control Event affecting the other Party, Seller may
continue its lease rights [***].  Seller shall [***] and the Parties shall
negotiate in good faith a potential extension of the Factory Lease.  In case of
termination for force majeure or for Change of Control by either Party, Tesla
shall be responsible [***]; provided, however, that Tesla will have sole
financial responsibility with respect to any Tesla-Supplied Items and/or
Utilities which were installed by Tesla.  The Parties shall also, in connection
with any such expiration or termination, discuss in good faith [***] – and, in
the [***], such discussion shall include the impact on [***]. In the case of
expiration (but not termination for force majeure or for Change of Control),
[***] provided that (i) Seller has used [***], (ii) the amount(s) [***];
provided, however, that such Tesla’s approval shall not be unreasonably
withheld, delayed or conditioned, and (iii) Tesla shall not be responsible for
any such [***].  Tesla will provide an estimated cost or profit for [***], and
Seller will [***].  Seller shall have financial responsibility for [***];
provided, however, that Tesla [***].  If Seller chooses to [***], Seller shall
[***].  If Seller chooses to [***], Tesla shall [***], and if the [***], Tesla
will [***]. If Seller [***], Seller will be deemed to have [***] and Tesla will
[***] in its sole discretion and at Tesla’s [***].  For avoidance of doubt,
Seller shall have [***].  In no event shall Tesla [***].  Except as set forth in
this paragraph, each Party shall be responsible for its own costs and expenses
related to such expiration or termination.

 

(c)

If Seller terminates this Amended GTC for Tesla’s Default or the Factory Lease
for Tesla’s Lease Default, Seller may: (i) elect to continue its lease rights
for the [***] without [***] and Seller may [***] and, if applicable, [***]; and
(ii) [***].

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 18 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(d)

If Seller terminates this Amended GTC and the Contract(s) due to a Change of
Control Event with respect to Tesla, Seller may, in its sole discretion and in
addition to the remedies contemplated in Section 11.3(b), choose to continue its
lease rights [***].  

12.

Liability.

 

12.1

Limitations of Liability and Exclusions.  

 

(a)

Except as provided in Section 12.1(e), Tesla’s liability to Seller under this
Amended GTC and all Contracts (including termination, expiration or
cancellation) shall not exceed the following:

 

(i)

with respect to each investment by or for Seller in Seller’s Property as
contemplated in Section 1.1(b) above and in the then-current Pricing Agreement,
the [***] pursuant to this Amended GTC and the then-current Pricing Agreement;

 

(ii)

with respect to Goods or other items delivered by Seller pursuant to a Contract,
[***] in accordance with the applicable Contract;

 

(iii)

with respect to amounts for which Tesla is expressly responsible pursuant to
this Amended GTC – including Sections 2.4 (Tesla Responsibilities), 11.3
(Extension of Lease), and 13.4 (Obligations Upon Termination) if and to the
extent applicable – and/or other relevant agreements between the Parties in
connection with this Amended GTC (e.g., Factory Lease) if and to the extent
applicable, the [***];

 

(iv)

with respect to Claims which are [***]; and

 

(v)

for other damages which are recoverable pursuant to this Amended GTC and/or a
Contract due to one or more events giving rise to liability in a rolling period
of [***].  

 

(b)

Except as provided in Section 12.1(e), Seller’s total liability to Tesla under
this Amended GTC and/or any Contract shall not exceed the following: (i) for
Claims which are [***]; and (ii) for one or more events giving rise to liability
in a rolling period of [***], or (B) [***].

 

(c)

Except as provided in Section 12.1(e) and notwithstanding anything to the
contrary in Sections 12.1(a) or 12.1(b) above, each Party shall be liable if it
[***]; provided, however, that such liability shall not exceed [***].

 

(d)

Except as provided in Section 12.1(e) and to the extent permitted by applicable
law, neither Party will be liable to the other Party for any anticipated
profits, loss of revenue or savings, loss of goodwill, depreciation cost due to
reduced production capacity, cost of capital, production downtime costs,
interest, penalties or incidental, special, indirect, consequential, punitive,
multiple, or exemplary damages or liabilities in connection with this Amended
GTC and/or any Contract, whether for breach of contract, late payment, property
damage, personal injury, illness, or death or otherwise, even if such Party was
advised or was aware of the possibility of such damages or liabilities.  

 

(e)

The limitations and exclusions of liability set forth in Sections 12.1(a),
12.1(b), 12.1(c)and 12.1(d) will not apply with respect to damages attributable
to: (i) a Party’s intentional torts, unlawful conduct, willful misconduct, or
gross negligence; or (ii) Losses related to [***].  Further, the exclusions of
liability set forth in Section 12.1(d) will not apply with respect to damages
attributable to: (iii) Losses related to Claims that are [***].

 

(f)

The Parties acknowledge and agree that the following will be considered direct
damages and that neither Party will assert that they are types of damages that
are excluded under Section 12.1(d) to the extent they result from the failure of
a Party (or entities or persons for whom a Party is responsible) to perform in
accordance with this Amended GTC and/or the Contract:

 

(i)

costs and expenses for which a Party is expressly responsible under this Amended
GTC or a Contract, including costs and expenses related to [***] and Tesla’s
obligations to pay [***] paid by Seller [***];

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 19 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(ii)

the actual and reasonable damages, losses, costs and expenses incurred by Tesla
as a direct result of Seller’s Default pursuant to Section 3.3 (Time is of the
Essence);

 

(iii)

actual and reasonable damages, losses, costs and expenses incurred by Tesla as
contemplated in [***];

 

(iv)

payments, fines, penalties or interest imposed by a governmental body or
regulatory entity, to the extent caused by the other Party, the other Party’s
Affiliates, or their respective agents and subcontractors;

 

(v)

actual and reasonable damages, losses, costs and expenses as a direct result of
Seller’s failure to comply with its obligations under [***], but only to the
extent that [***];

 

(vi)

amounts for which a Party is expressly responsible pursuant to this Amended GTC
(including Sections 2.4 (Tesla Responsibilities), 11.3 (Extension of Lease), and
13.4 (Obligations Upon Termination)), the then-current Pricing Agreement, the
Factory Lease, and/or each Contract;

 

(vii)

damages in tort attributable to the “simple” or “ordinary” negligence of a
Party, its employees and/or agents in a manner related to this Amended GTC, a
Contract and/or the Factory;

 

(viii)

actual and reasonable costs and expenses [***], to the extent caused by the
other Party, its employees and/or agents or, if [***] using Commercially
Reasonable Efforts, damages in an amount equal [***];

 

(ix)

actual and reasonable damages for personal injury, illness and/or death with
respect to a Party’s employees or agents to the extent caused by the other
Party’s failure to maintain adequate health and safety conditions at the
Factory;

 

(x)

actual and reasonable damages and liability incurred by a Party with respect to
environmental conditions or issues (including actual and reasonable costs of
remediation, if applicable), either (A) to the extent caused by the other Party
and/or (B) to the extent such conditions or issues are the legal responsibility
of the other Party; and

 

(xi)

subject to Section 12.1(a)(v) above, the actual and reasonable damages, losses,
costs and expenses explicitly described in Section 2.5(b) above and incurred by
Seller as a direct result of Tesla’s Default pursuant to Section 2.5(b) ([***]).

 

(g)

Each Party shall use Commercially Reasonable Efforts to mitigate the damages
incurred in connection with any breach by the other Party.

 

(h)

Subject to Sections 5.3(d) (Remedies) and 5.3(f) (Recalls; Service Actions) and
subject to the limitations and exclusions set forth in this Section 12.1, all
remedies provided in this Amended GTC and/or the Contract are cumulative and in
addition to and not in lieu of any other remedies available to a Party under
this Amended GTC and/or the Contract, at law, or in equity.

 

12.2

Force Majeure.  “Force Majeure Event” means [***] that delays or prevents the
Party from performing its obligations under this Amended GTC and/or the
Contract, provided that (a) the non-performing Party is without fault in causing
or failing to prevent the event, and (b) the event cannot be circumvented
through the use of commercially reasonable alternative sources, workaround plans
or other means.  The affected Party will promptly notify the other Party of any
Force Majeure Event and of its plans and efforts to implement a work-around, in
which case the affected Party will be excused from further performance of the
affected obligations as long as the Force Majeure Event continues.  The affected
Party will continue to use Commercially Reasonable Efforts to perform to the
extent possible and will comply with any applicable and agreed disaster recovery
obligations.  The affected Party will notify the other Party promptly when the
Force Majeure Event has abated.  If a Force Majeure Event prevents performance
for [***], then the unaffected Party may terminate this Amended GTC and the
Contract(s) as of a date specified by such Party in a written notice of
termination to the affected Party, in which case (i) Tesla will pay Seller’s
charges for Goods delivered in accordance with [***], but (ii) Tesla will not be
liable for any costs pertaining to [***] and (iii) neither Party will be liable
to the other Party for payment of [***], except as may be expressly permitted
under Section 11.3(b).  If a Force Majeure Event prevents performance by Seller
and results in a backlog of unfulfilled orders for Goods, Seller shall, as
directed by Tesla, [***] within the [***] period.

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 20 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

13.

Term and Termination.

 

13.1

Initial Term and Renewal.  This Amended GTC will be effective as of the
Amendment Effective Date and continue through the date that occurs ten (10)
years after Seller achieves the Production Run Rate (the “Term”).  Beginning
five (5) years after the Start of Production and at least once per year during
the Term, the Parties will discuss in good faith the possibility of extending
the Term.  The “Production Run Rate” will be deemed to occur on the first day of
the month following the month in which Seller produces battery cells at the
Factory [***].  

 

13.2

Termination, Generally.  This Amended GTC and the Contract may only be
terminated as provided in this Section 13 (Term and Termination).  Termination
by a Party will be without prejudice to any other rights and remedies available
to a Party.  Neither Party will be obliged to pay any termination charges or
demobilization fees to the other Party in connection with any termination,
except as may be expressly set forth in this Amended GTC and/or the applicable
Contract.

 

13.3

Termination.  Subject to Sections 2.4 (Tesla Responsibilities) of this Amended
GTC, the Party who is not in Default may terminate this Amended GTC and/or the
Contract as follows: (a) if the other Party breaches a material obligation under
this Amended GTC, the Factory Lease, and/or the Contract and fails to cure the
breach within [***] after receipt of notice of such breach expressly stating the
non-breaching Party’s intent to terminate (“Notice of Termination”) or, if the
breach cannot reasonably be cured within such [***] period, [***] after receipt
of Notice of Termination; (b) if the other Party becomes a debtor in a
bankruptcy, insolvency, receivership, or similar proceeding commenced by a third
party that is not dismissed within a reasonable time after commencement; or
(c) [***] upon Notice of Termination in the event of an incurable material
breach, including (i) a Party’s repudiation of this Amended GTC and/or the
Contract, (ii) in case of Section 6.4 (Debarment), or (iii) if the other Party
makes an assignment for the benefit of creditors in violation of this Amended
GTC and/or the Contract or voluntarily institutes proceedings in bankruptcy or
insolvency.  Each of the foregoing types of breach shall be deemed to be a
“Default.”  The Parties may also terminate: (d) as provided in Section 12.2
(Force Majeure); or (e) for convenience (i.e. without cause) upon prior written
notice to the other Party if such other Party experiences a Change of Control
Event, but only if both: (i) the Change of Control Event will, or is reasonably
likely to, materially and adversely affect the terminating Party’s interests
pertinent to this Amended GTC and the Contract(s), and (ii) the terminating
Party terminates within [***] after such Change of Control Event.  (f) Subject
to Section 11.3 (Extension of Lease) of this Amended GTC, this Amended GTC and
all Contracts shall automatically expire without any further action by the
Parties upon expiration of the Factory Lease.  The Party that issues the Notice
of Termination may approve a longer cure period in its sole discretion.

 

13.4

Obligations Upon Termination.  Following any termination pursuant to Section
13.3 above and in addition to any actions or payments expressly required by this
Amended GTC and/or the applicable Contract:

 

(a)

Seller shall:

 

(i)

immediately cease all work under the Contract, unless and to the extent that
Tesla requests that Seller complete the manufacture of Goods using materials and
components which were previously acquired by Seller within the applicable Lead
Time to meet its obligations under the affected Contract(s) and which Seller
cannot, using Commercially Reasonable Efforts, [***] in a manner that results in
[***] with respect to such materials and components;

 

(ii)

transfer title and deliver to Tesla all finished Goods completed prior to the
termination date pursuant to a Purchase Order or Release, provided that Seller
may in its sole but reasonable discretion change the payment terms for such
Goods if Seller has terminated for Tesla’s Default;

 

(iii)

without limiting Seller’s right to damages for Tesla’s Default, [***];

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 21 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(iv)

cooperate with Tesla in minimizing costs and losses related to the termination
(including, without limitation, by returning the materials for a refund or
credit or otherwise using or selling to any of Seller’s other customers);

 

(v)

upon termination of the Factory Lease, comply with the obligations described in
the Factory Lease and in Section 11.3 above with respect to [***]; and

 

(vi)

in case of Tesla’s termination for Seller’s Default and if requested by Tesla,
but subject to Seller's actual capacity, labor constraints and supply chain
constraints, issue a final Purchase Order for a quantity of Goods at volumes not
in excess of [***] of purchases by Tesla over [***] preceding termination and on
the [***], and Seller shall not reject such Purchase Order.  

 

(b)

Tesla will, after exercising any setoff rights permitted by Law, pay to Seller
the following amounts, without duplication and in accordance with the
then-current payment terms between Tesla and Seller:

 

(i)

The purchase price for all conforming Goods received by Tesla prior to the
termination date or delivered following the termination date pursuant to this
Section 13.4;

 

(ii)

[***], unless Tesla has terminated for either (A) Seller’s Default or (B) a
Change of Control Event with respect to Seller; and

 

(iii)

[***] paid by Seller for [***] at the Factory for which [***]; provided,
however, that Tesla shall not have any obligation to [***] such amounts if Tesla
terminates (A) for Seller’s Default, (B) as permitted under Section 12.2 (Force
Majeure) (unless expressly agreed otherwise in writing by Tesla pursuant to the
good faith negotiation contemplated in Section 11.3(b) above), or (C) for a
Change of Control Event with respect to Seller; and

 

(iv)

Any costs and/or expenses that Tesla is obligated to pay pursuant to Section
11.3 (Extension of Lease).

 

(c)

Notwithstanding any other provisions herein to the contrary but subject to
Section 12 (Liability), in case of a Party’s termination due to Change of
Control with respect to the other Party, the Party exercising such termination
right shall be entitled to recover a termination charge equal to the following:
(i) in [***] of the Term, one billion, five hundred million dollars ($1.5
billion USD; (ii) in [***] of the Term, one billion ($1.0 billion USD); and
(iii) thereafter during the Term, seven-hundred fifty million dollars ($750
million USD).  

14.

Insurance.  During the Term of this Amended GTC, Seller shall obtain and
maintain at its own cost and expense (and shall cause each subcontractor to
maintain) policies for the types and amounts of insurance that are required
under applicable Law.

15.

Dispute Resolution.  

 

15.1

Governing Law.  This Amended GTC and each Contract will be interpreted and
construed in accordance with the substantive Laws of California and the United
States generally applicable therein, without regard to any provisions of its
choice of law rules that would result in a different outcome.  The UN Convention
on Contracts for the International Sale of Goods will not apply to the
Contract.  

 

15.2

Informal Dispute Resolution.  In the event any disputes, differences or
controversies arise between the Parties, out of or in relation to or in
connection with the provisions of this Amended GTC and/or the Contract, the
Parties shall thoroughly explore all possibilities for an amicable settlement.  

 

15.3

Arbitration.  Any dispute arising out of or relating to this Amended GTC and/or
a Contract that is not resolved through negotiation shall be settled exclusively
by final and binding arbitration conducted in accordance with the then-current
Commercial Arbitration Rules of the Judicial Arbitration and Mediation
Services/Endispute (“JAMS”).  The existence, content and result of the
arbitration shall be held in confidence by the Parties, their representatives,
any other participants, and the arbitrator.  The arbitration will be conducted
by a single arbitrator selected by agreement of the Parties or, failing such
agreement,

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 22 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

appointed in accordance with the JAMS rules.  The arbitrator shall be
experienced in agreements for capital equipment.  Any demand for arbitration and
any counterclaim will specify in reasonable detail the facts and legal grounds
forming the basis for the claimant’s request for relief and will include a
statement of the total amount of damages claimed, if any, and any other remedy
sought by the claimant.  The arbitration will be conducted in the English
language in San Francisco, California.  Each Party will bear its own expenses in
the arbitration and will share equally the costs of the arbitration; provided,
however, that the arbitrator may, in their discretion, award reasonable costs
and fees to the prevailing Party.  The arbitrator will have full power and
authority to determine issues of arbitrability and to interpret or construe the
applicable provisions of the Contract and/or this Amended GTC and to fashion
appropriate remedies for breaches of the Contract and/or this Amended GTC
(including interim or permanent injunctive relief); provided that the arbitrator
will not have any right or authority: (i) in excess of the authority of a court
having jurisdiction over the Parties and the dispute would have absent this
arbitration agreement; (ii) to award damages in excess of the types and
limitation of damages found in the Contract and/or this Amended GTC; or (iii) to
modify the terms of either the Contract or this Amended GTC.  The award of the
arbitrator will be issued within thirty (30) days of the completion of the
hearing, shall be in writing, and shall state the reasoning on which the award
is based.  Judgment upon the award rendered in the arbitration may be entered in
any court of competent jurisdiction.  Each Party will have the right to apply at
any time to a judicial authority for appropriate injunctive relief (or other
interim or conservatory measures), and by doing so will not be deemed to have
breached its agreement to arbitrate or to have impaired the powers reserved to
the arbitrator.  The Parties further consent to the jurisdiction of any state or
federal court with subject matter jurisdiction located within a district that
encompasses assets of a Party against whom a judgment (or award) has been
rendered for the enforcement of the judgment (or award) against the assets of
such Party.

 

15.4

Continued Performance.  Each Party agrees to continue performing its obligations
under this Amended GTC and each Contract while a dispute is being resolved
unless and until such obligations are terminated by the termination or
expiration thereof.

16.

Miscellaneous.

 

16.1

Assignment and Subcontracting.  

 

(a)

Without prior written consent of the other Party, neither Party may assign this
Amended GTC or any Contract or subcontract or delegate the performance of its
duties thereunder, and any attempt to do so shall be void; provided, however,
that (i) each Party may, without requiring the other Party’s consent or meeting
any other condition, add an Affiliate which operates in the Factory as a
co-party to this Amended GTC and/or any Contract, and (ii) Tesla may, upon the
written notice to Seller, assign any or all of its rights, benefits or remedies
under any Contract to an Affiliate which assumes all of Tesla’s obligations
under the Contract, provided that Tesla remains responsible for (1) payment if
the Affiliate fails to pay in accordance with the Contract, (2) performance of
Tesla Responsibilities applicable to the Contract, if any, if the Affiliate
fails to perform such Tesla Responsibilities and (3) Tesla’s indemnification
obligations provided in Section 7.2.

 

(b)

If Seller intends that all or part of the manufacture of Goods will be
subcontracted to a third-party subcontractor, Seller will: (i) be solely
responsible for payments to the subcontractor; (ii) include in its purchase
order or any other contract with the subcontractor a waiver of subcontractor
liens to the maximum extent permitted by applicable law; (iii) before permitting
any subcontractor to use Tesla Property and/or access the Facility, obtain
Tesla’s prior written consent; (iv) provide notice to Tesla at each Production
Meeting of [***]; and (v) [***] in connection with this Amended GTC and/or a
Contract as reasonably requested by Tesla within a reasonable time after receipt
of Tesla’s notice and following a good faith discussion.  Tesla has no
obligation with respect to Seller’s subcontractor other than payment to Seller
of the agreed price of the conforming Goods delivered to Authorized Purchasers
pursuant to their Purchase Order(s) accepted by Seller except as provided in
[***].

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 23 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(c)

Any subcontracting, assignment or delegation by Seller does not relieve Seller
of any responsibility under the Contract, and Seller remains responsible to the
same extent as if the subcontracted, assigned or delegated responsibilities were
retained by Seller.  

 

(d)

In the event of a Change of Control Event affecting a Party, the person or
entity which acquires Control of the Party shall be subject to the terms and
conditions of, and shall assume all of the acquired Party’s obligations under,
this Amended GTC and the affected Contract(s).  

 

(e)

This Amended GTC and all Contract(s) shall be binding upon the respective
successors and permitted assigns of the Parties.

 

16.2

Audit and Inspection.  Tesla and its authorized representatives shall have the
right with reasonable prior written notice from time to time to access Seller’s
leased areas approved by Seller (such approval will not be unreasonably withheld
by Seller) and, subject to the NDA, verify Seller’s compliance with the terms of
this Amended GTC and the Contract.  Seller will maintain records as reasonably
necessary to demonstrate Seller’s compliance with the terms of this Amended GTC,
the Pricing Agreement, and the Contract, including showing that amounts charged
to Tesla are true and correct.  Such audit will be made at the agreed date and
the normal business hour of Seller at the Factory.  Tesla and its
representatives may audit Seller’s records made within [***] prior to the audit
date, to the extent needed to verify compliance with this Amended GTC, the
Pricing Agreement, and the Contract, and Seller will make such records available
to Tesla and its auditors for examination and copying upon their reasonable
request; provided that Seller is not obliged to make available any technical or
engineering confidential records, data and/or information owned or controlled by
Seller without the prior written agreement between the Parties.  Any audit will
be conducted at Tesla’s expense. Notwithstanding the foregoing and unless
approved otherwise by Seller, any audit of Seller’s compliance with [***] shall
be conducted solely by an authorized third-party representative of Tesla which
is bound not to disclose to Tesla the specific [***].

 

16.3

Conflicts.  In the event of a conflict between or among the documents comprising
this Amended GTC and/or a Contract, the following order of precedence will apply
(documents listed in descending order of priority): (a) any written agreement
signed by authorized representatives of the Parties expressly amending this
Amended GTC and/or a Contract Document; (b) a Pricing Agreement signed by the
Parties; (c) the applicable Purchase Order accepted by Seller; (d) the
Production Plan; (e) any Product-specific exhibits or attachments to this
Amended GTC (e.g. cell warranty); (f) this Amended GTC and any exhibits,
attachments, schedules and documents included or referenced in this Amended GTC
that are not Product-specific attachments or schedules; and (g) any other
Contract Document.  This Amended GTC shall supersede any standard terms and
conditions that are automatically attached to purchase orders issued by Tesla.

 

16.4

Counterparts.  This Amended GTC may be executed in counterparts, each of which
shall be an original and together which shall constitute one and the same
instrument.

 

16.5

Covenant of Good Faith.  Except where an obligation is specifically identified
as being in a party’s sole discretion, each Party, in its respective dealings
with the other Party under or in connection with this Amended GTC and each
Contract, shall act in good faith and with fair dealing.

 

16.6

Electronic Communication.  Subject to Section 2.4(c), Seller will comply with
the method of electronic communication reasonable specified by Tesla from time
to time, including requirements for electronic funds transfer, purchase order
transmission, electronic signature, and communication.

 

16.7

Entire Agreement.  This Amended GTC, the NDA, the Pricing Agreement, the
Contract Documents, and each Contract constitute the entire agreement between
the Parties with respect to its subject matter, and supersedes all prior oral or
written representations or agreements by the Parties with respect to the subject
matter thereof.  Except as authorized in Section 2.2, no subsequent terms,
conditions, understandings, or agreements purporting to modify the terms of this
Amended GTC, the Pricing Agreement, any Contract Documents, or a Contract will
be binding unless in writing and signed by a Vice-President or higher for both
Tesla and Seller.

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 24 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

16.8

Environmentally Friendly Practices.  In addition to complying with all
environmental and safety requirements, to the maximum extent practicable, each
Party will use environmentally conscious materials and practices in the
development, manufacturing, packaging and delivery of all Goods and/or in
connection with the Factory.

 

16.9

No Third Party Beneficiaries.  This Amended GTC and each Contract are entered
into solely between Tesla and Seller and, except for the Parties’
indemnification obligations under Section 7 (Indemnification) and the Authorized
Purchasers, will not be deemed to create any rights in any third parties or to
create any obligations of either Tesla or Seller to any third parties.

 

16.10

No Waiver.  The failure of either Party to enforce on a particular occasion any
right or remedy provided in this Amended GTC and/or the Contract or by law or in
equity will not be deemed a waiver of that right or remedy on a subsequent
occasion or a waiver of any other right or remedy.

 

16.11

Notices.  All formal notices, requests, demands, approvals and communications
under this Amended GTC and/or the Contract (other than routine operational
communications) (collectively, “Notices”) will be in writing and may be served
either (a) in person or (b) by registered or certified mail with proof of
delivery, addressed to the Party at the addresses set forth below.  Notices
given as described in the preceding sentence will be considered received on the
day of actual delivery.  A Party may change its address or designee for
notification purposes by giving the other Party prior written notice of the new
address or designee in the manner provided above.  The Parties may mutually
agree that certain types of routine approvals and notices of a non-legal nature
may be given by electronic mail.

In the case of Tesla:

With a copy to:  

Tesla, Inc.

Tesla, Inc.

3500 Deer Creek Road, Palo Alto, CA 94304

3500 Deer Creek Road, Palo Alto, CA 94304

Attn:  Vice President, Global Supply Management

Attn:  Legal Department

In the case of Seller:

With a copy to:  

SANYO Electric Co., Ltd.

Panasonic Corporation of North America

Tesla Energy Business Division

Legal Department, 12th Floor

Attn:  Associate Director, Global Sales & Marketing
1-1 Matsushita chou Moriguchi City, Osaka
570-8511, Japan

Two Riverfront Plaza

Newark, New Jersey  07102-5490

 

16.12

Relationship of Parties.  The Parties are independent contractors under this
Amended GTC and the Contract and no other relationship is intended, including,
without limitation, a partnership, franchise, joint venture, agency,
employer/employee, fiduciary, master/servant relationship, or other special
relationship.  Neither Party shall act in a manner that expresses or implies a
relationship other than that of independent contractor, nor bind the other
Party.

 

16.13

Rules of Interpretation.  Section references are to sections of the document in
which the reference is contained and will be deemed to refer to and include all
subsections of the referenced section.  The section headings in this Amended GTC
are for reference purposes only and may not be construed to modify or restrict
any of the terms of this Amended GTC and/or the Contract.  This Amended GTC and
each Contract will be deemed to have been written by both Tesla and
Seller.  Unless the context requires otherwise, (a) “including” (and any of its
derivative forms) means including but not limited to, (b) “may” means has the
right, but not the obligation to do something and “may not” means does not have
the right to do something, (c) the words “will” and “shall” are shall be
understood to apply to a mandatory obligation, not a permissive statement, and
(d) terms defined in the singular include the plural and vice versa.  This
Amended GTC and the Contract Documents are written in the English language, and
the English text of this Amended GTC and of each Contract shall prevail over any
translation hereof.

 

16.14

Severability.  If for any reason a court of competent jurisdiction finds any
provision of this Amended GTC and/or the Contract to be unenforceable, that
provision of this Amended GTC and/or the Contract

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 25 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

will be enforced to the maximum extent permissible so as to implement the intent
of the Parties, and the remainder of this Amended GTC and/or the Contract will
continue in full force and effect.

 

16.15

Survival.  Any provision of this Amended GTC and/or of a Contract that
contemplates or governs performance or observance subsequent to termination or
expiration thereof will survive the expiration or termination thereof for any
reason, including without limitation Seller’s obligations, representations and
warranties and Tesla’s rights under the Contract with respect to Goods delivered
or ordered thereunder.  

 

16.16

Sustainability. Tesla and Seller each acknowledge the importance of maintaining
a sustainable supply chain, in which vendors and suppliers at all levels comply
in full with all applicable Laws, industry standards, and Tesla’s Conduct
Policies (defined above), in each case with respect to sustainable labor
practices, including a zero-tolerance policy with respect to child or forced
labor and robust safety standards (collectively, the “Sustainability
Standards”). Accordingly, the Parties agree as follows:

 

(a)

Seller shall contractually require its suppliers and sub-suppliers to [***] for
purposes of production of Goods under this Amended GTC. “Minerals” means any
form of cobalt and/or ‘conflict minerals’ (as that term is used in Tesla’s
Conduct Policies).

 

(b)

At least [***] during the Term, Seller shall [***] (collectively, “Minerals
Suppliers”). Seller shall conduct each [***] in accordance with [***], including
as applicable [***] from [***] and the commitments adopted by the [***], and
using [***] with relevant industry experience. The scope and methodology of
[***], and shall schedule each [***] to facilitate [***]. Seller will provide
Tesla and its independent auditors with a [***]. Seller shall complete each
[***] and deliver a [***] during the Term.

 

(c)

If and to the extent that [***], then the Parties shall promptly discuss in good
faith and one of the following shall apply:

 

(i)

Seller shall promptly: (a) cause the [***] to [***] and provide evidence to
Tesla that [***]; and/or (b) [***] related to this Amended GTC and [***]; or

 

(ii)

If Seller is unable to achieve compliance as contemplated in Subsection (i)
above, Tesla may require Seller to [***].

 

16.17

Defined Terms.  Terms used in this Amended GTC with initial capitalization have
the meanings specified where used or in this Section 16.16.

 

(a)

“Affiliate” means with respect to an entity, any other entity or person
Controlling, Controlled by, or under common Control with, such entity.  

 

(b)

“Amendment Effective Date” has the meaning set forth in introduction.

 

(c)

“Anti-Bribery Laws” means the United States Foreign Corrupt Practices Act of
1977, the United Kingdom Bribery Act of 2010, the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions (in
each case, as amended from time to time) and all other applicable national,
regional, provincial, state, municipal or local laws and regulations that
prohibit the bribery of, or the providing of unlawful gratuities, facilitation
payments or other benefits to, any government official or any other person.

 

(d)

“Anti-Money Laundering Laws” shall mean all applicable Laws that: (a) limit the
use of and/or seek the forfeiture of proceeds from illegal transactions;
(b) limit commercial transactions with designated countries or individuals
believed to be terrorists, narcotics dealers or otherwise engaged in activities
contrary to the interests of the United States; (c) require identification and
documentation of the parties with whom a Financial Institution conducts
business; or (d) are designed to disrupt the flow of funds to terrorist
organizations.  Such Laws, regulations and sanctions shall be deemed to include,
without limitation, the USA PATRIOT Act of 2001, Pub. L. No. 107-56, the Bank
Secrecy Act of 1970, as amended, 31 U.S.C. Section 5311 et seq., the Trading
with the Enemy Act, 50 U.S.C. App. Section 1 et seq., the International
Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seq., and the

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 26 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

sanction regulations promulgated pursuant thereto by the OFAC, as well as Laws
relating to prevention and detection of money laundering in 18 U.S.C. Sections
1956 and 1957.

 

(e)

“Authorized Purchaser” means Tesla or any Affiliate of Tesla that is authorized
by Tesla to purchase Goods on behalf of Tesla and that Tesla notifies in writing
to Seller.

 

(f)

“Cell” means a [***] battery cell manufactured by or for Seller hereunder, and
has the same meaning as the term “Good” when used in the Gigafactory Contract
Documents.

 

(g)

[***] means the [***] of one or more Goods which [***] other Goods.

 

(h)

“Change of Control Event” means a transaction or event involving a Party whereby
(i) any other entity, person or “group” (as such term is used in Section 13(d)
of the Securities Exchange Act of 1934, as amended) has acquired Control of all
or substantially all of the assets, of such Party (or any parent company of such
Party), whether directly or indirectly, in a single transaction or series of
related transactions, or (ii) such Party (or any parent company of such Party)
has consolidated with, or merged with or into, another entity, or sold,
assigned, conveyed, transferred, leased or otherwise disposed of all or
substantially all of its assets to another person(s) or entity(ies).  

 

(i)

“Claim” means any demand, or any civil, criminal, administrative or
investigative claim, action or proceeding (including arbitration) asserted,
commenced or threatened against an entity or person by an unaffiliated third
party.  For the purposes of this definition, an employee of either Party is
considered an unaffiliated third party.

 

(j)

“Commercially Reasonable Efforts” means taking all such steps and performing in
such a manner as a well-managed company would undertake where it was acting in a
determined, prudent and reasonable manner to achieve a particular desired result
for its own benefit.

 

(k)

“Contract Documents” means the Purchase Order accepted by Seller, the applicable
Pricing Agreement (if any), the provisions of this Amended GTC relevant to the
obligations under the accepted Purchase Order (e.g., production and delivery of
Goods), documents and attachments which are both referenced in any of the
foregoing (including Specifications) relevant to the obligations under the
accepted Purchase Order (e.g., production and delivery of Goods), and any other
additional written agreements which are signed by authorized representatives of
the Parties and pertain to the obligations under the accepted Purchase Order
(e.g., production and delivery of Goods).

 

(l)

“Control” means possessing, directly or indirectly, the power to direct or cause
the direction of the management, policies or operations of an entity, whether
through ownership of voting securities, by contract or otherwise.

 

(m)

[***] means [***] near the [***].

 

(n)

“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. Law, including any Anti-Money Laundering Laws and any
Executive Orders or regulations promulgated thereunder, with the result that
either business with Seller is prohibited by Law or the Contract is in violation
of Law.

 

(o)

“Energy Products” means storage technology in a stationary installation, not in
a mobile or otherwise portable device, in which one or more cells store electric
power for an auxiliary component.

 

(p)

“EP Cells” means, collectively, Goods intended for use in Energy Products and
purchased under the Gigafactory Contract.

 

(q)

“EV Cells” means, collectively, Goods intended for use in vehicles that are
Tesla Products and purchased under the Gigafactory Contract.

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 27 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(r)

“Goods” means all products specifically identified in a statement of work or
product specific attachment or amendment to this Amended GTC, and all products
that are not so identified, but which are made by or on behalf of Seller at the
Factory and offered or sold by Seller to Tesla or any of its Authorized
Purchasers. Goods shall include goods made by or on behalf of Seller at the
Factory and sold by Seller to any Authorized Purchaser, directly or indirectly
including through resellers, distributors, value-added distributors and
subassembly manufacturers.  “Goods” includes prototype and development parts,
pre-production versions of Goods.  To the extent that the Goods are Software,
references to “sale” or words of similar meaning shall be deemed to refer to a
“license” of such Goods consistent with the terms in the Contract.  “Goods”
shall not include scrap not delivered to Tesla in the form of (i) defective or
non-conforming Cells or (ii) any materials or components comprising Cells.

 

(s)

“In-Scope Countries” means, for each type of Cell, the applicable country of
delivery and additional countries as requested by Tesla and approved in writing
by Seller.  Tesla will give reasonable notice of each country that it wishes to
include in this definition with respect to a Cell type, the Parties’ cell
technical teams will work together in good faith to evaluate and confirm whether
the Cell type(s) can meet the applicable Laws of such country, and Seller shall
not be unreasonably withhold, condition, or delay its consent to any such
request.

 

(t)

“Intellectual Property Rights” means all intellectual and industrial property
rights recognized in any jurisdiction, including copyrights, mask work rights,
moral rights, trade secrets, patent rights, rights in inventions, trademarks,
trade names, and service marks (including applications for, and registrations,
extensions, renewals, and re-issuances of, the foregoing).

 

(u)

“Law(s)” means any statute, regulation, ordinance, rule, order, decree or
governmental requirement enacted, promulgated or imposed by any governmental
authority at any level (e.g., municipal, county, province, state or national).
For the avoidance of doubt, the term “Laws” includes any and all applicable
Anti-Bribery Laws and any and all applicable Laws with respect
to:  (i) occupational safety and health; (ii) protection of persons and property
from death, injury or damage; (iii) the environment and the use, handling,
storage, labeling and disposal of toxic or hazardous materials; and/or
(iv) labor and employment.

 

(v)

“Lead Time” means [***].

 

(w)

“Module” means smallest replaceable unit in a Tesla battery pack. In the case of
the Tesla Roadster, the Module consists of 621 battery cells connected in a
series/parallel arrangement.

 

(x)

“Person” means an individual, corporation, partnership, limited partnership,
joint venture, association, joint stock company, trust, trustee, estate, limited
liability company, unincorporated organization, real estate investment trust,
government or any agency or political subdivision thereof, or any other form of
entity.

 

(y)

“Purchase Order” means a purchase order for Goods issued by Tesla or another
Authorized Purchaser (e.g., a Production Order or a Discrete Order).

 

(z)

“Release” means a written communication issued by Tesla or an Authorized
Purchaser that identifies a specific quantity of Goods and associated delivery
date by which Seller shall deliver such Goods.

 

(aa)

“Seller Personnel” means any personnel furnished by Seller or any of its
Affiliates and working at the Factory in connection with the Contract, including
employees and independent contractors of Seller, its Affiliates and
subcontractors.

 

(bb)

“Seller’s Property” has the meaning given in Section 9.1 of this Amended GTC.

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 28 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

 

(cc)

“Specifications” means the most current version of all applicable specifications
and requirements that are: (i) provided by Tesla (including other documents or
requirements specifically incorporated or referenced in this Amended GTC,
Purchase Orders, bills of materials, statements of work, project schedules,
drawings, and CAD data) and approved in writing by Seller; and/or (ii) provided
by Seller (including any samples, drawing, CAD data, spec sheets, or other
descriptions or specifications or representations) and either (a) approved of by
Tesla in writing or (b) relied upon by Tesla. Notwithstanding anything to the
contrary in this Amended GTC, the Parties intend to describe all aspects of the
design of the Goods in the applicable Specifications to the extent feasible.

 

(dd)

“Tesla” means Tesla, Inc. and/or an Affiliate(s) of Tesla.

 

(ee)

“Tesla Supplier Handbook” means the most current version of the written set of
guidelines, standards and requirements provided by Tesla regarding development
and production of Goods under this Amended GTC.  The Tesla Supplier Handbook may
be provided by Tesla electronically or via a web-based portal.

 

(ff)

“Tesla Product” means any product that is manufactured by or on behalf of Tesla
(excluding Goods).  Tesla Products may include vehicles, chargers,
subassemblies, systems and components.

 

(gg)

“Tesla-Supplied Items” means, collectively, the raw materials, components,
supplies, and/or services to be provided by Tesla in connection with this
Amended GTC or Factory Lease (e.g. Utilities) and/or the Contract as a Tesla
Responsibility.

 

(hh)

“US Person” means a United States citizen, entity organized under the Laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories.

 

(ii)

“Warranty Period” has the meaning given in Section 5.1(a).




 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 29 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

IN WITNESS WHEREOF, the Parties have executed these Amended and Restated General
Terms and Conditions for Gigafactory by persons duly authorized below:

Tesla, Inc.

 

Tesla Motors Netherlands B.V.

 

By:

/s/ Karn Budhiraj

 

 

 

By:

Stephan Werkman

 

 

Printed:

Karn Budhiraj

 

 

Printed:

Stephan Werkman

 

 

Title:

VP, Global Supply Chain Management

 

 

Title:

Director

 

 

Date:

9 June 2020

 

 

Date:

Jun 10, 2020

 

 

 

 

 

 

 

 

 

 

 

Panasonic Corporation

 

Panasonic Corporation of North America, by and through its division Panasonic
Energy of North America

 

By:

/s/ Mototsugu Sato

 

 

 

By:

/s/ Thomas G Korte

 

 

Printed:

Mototsugu Sato

 

 

Printed:

Thomas G. Korte

 

 

Title:

Representative Director, Executive Vice President

 

 

Title:

Senior Vice President of Operations at Panasonic Corporation of North America,
and Chief Financial Officer of Panasonic’s US Company

 

 

Date:

2020 June 6

 

 

 

 

 

 

 

 

Date:

Jun 5, 2020

 

 

 

 

 

 

 

 

 

 

 

 




 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 30 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

Exhibit 1 – Quality Requirements

1.Quality Requirements.  All Goods sold to Tesla under the Contract shall be
manufactured and provided in accordance with agreed Tesla’s quality control
procedures and requirements, including, without limitation, all Tesla quality
standards (collectively, the “Quality Requirements”).  The Parties shall
determine upon the mutual consultation whether the Goods meet the Quality
Requirements.  Seller shall, in accordance with the Quality Requirements,
provide, maintain and enforce all measures necessary to secure the quality of
Goods and the manufacturing processes thereof, including without limitation,
quality control standards, inspection standards and specifications.

2.PPAP.  All cells shall go through a formal Production Part Approval Process
(“PPAP”) process prior to use in a Tesla product.  The PPAP process requires a
review of product and process documents (FMEA, Control Plans, Inspection
Standard, IEEE, etc.) and a process audit (as deemed necessary by Tesla Quality
Personnel).  Seller shall inform Tesla of any process and product changes that
occur after completion of the PPAP process.

3.Evidence of Seller’s Quality Assurance; Testing.  Upon Tesla’s request and
within the scope that the Parties agree, Seller shall deliver to Tesla [***] as
will validate compliance with all Quality Requirements.  If quality problems
based upon the Quality Requirements arise from the Goods, Tesla may, upon prior
notice and during normal business hours: [***].

4.Pre-delivery Inspection.  Seller shall be responsible for the quality control
of the Goods it supplies to Tesla pursuant to the Contract, including, without
limitation, reasonable and appropriate inspection and testing of Goods prior to
delivery.

5.Tesla Testing.  If quality problems based upon the Quality Requirements arise
from the Goods, upon receipt of a reasonable request by Tesla, Seller shall
promptly conduct required engineering and quality control tests of Goods
manufactured pursuant to the Contract, and shall provide Tesla with the results
of those tests.  

6.This Exhibit 1 does not limit the Parties’ respective rights and obligations
under the Contract.

 

 

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 31 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

Exhibit 2 – Nevada Incentives

Topic

Description

Timing

Purpose

Risks

Quarterly SB-1 Audit Compliance

***PNA to provide complete and accurate data, only to the Tesla employees and
agents expressly identified in writing by Tesla, regarding the following:

1.   The amount of Capital Investment in the State of Nevada, which will be
further categorized by depreciable-life.***  For avoidance of doubt, this chart
does not obligate PNA to make any minimum amount of Capital Investments, but
[***].

2.   The number of employees engaged in the construction of the Project, and
show the total number of construction employees and the percentage of
construction employees who are Nevada Residents.***  

3.   The number of Qualified Employees at the Project, the average wage paid to
Qualified Employees throughout the period, and show the total number of
Qualified Employees and the percentage of Qualified Employees who are Nevada
Residents.  For avoidance of doubt, this chart does not obligate PNA to pay any
particular wages or wage levels to its employees.***

 

If and to the extent that PNA discovers that any of the foregoing data as
reported to Tesla was inaccurate or incomplete, PNA will promptly notify Tesla
and the Parties will collaboratively assess the impact of such inaccurate or
incomplete data on past and future tax incentives from the State of Nevada.
Depending on the nature, magnitude, and impact of the inaccurate or incomplete
data, Tesla will work with the State of Nevada in a timely manner to remediate
the error and to mitigate the potential loss of tax incentives.  

Quarterly

To facilitate the SB-1 Compliance requirement

Risk losing all incentives if SB-1 compliance is not met.

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 32 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

Topic

Description

Timing

Purpose

Risks

 

Tesla will select and engage independent certified public accountant (“CPA”) to
perform SB-1 compliance requirements.

PNA to collaborate with same independent CPA and to adopt same agreed-upon
procedures as determined by Tesla. [***] related to the incentives contemplated
herein.  [***] provided to PNA by such independent CPA.

As-needed

Pursuant to SB-1, Tesla, as Lead Participant, is required to issue a compliance
report (at least on an annual basis) that is certified by an independent CPA.

 

 

***PNA will provide the following to selected independent CPA and comply with
mutually-agreed procedures (PNA will not unreasonably object to Tesla’s proposed
procedures):

1.   Detailed lists of all pertinent real and personal property, including all
Capital Investments incurred by PNA for the Project for each period;

2.   Schedule listing all construction employees with respect to the for each
period; and

3.   Schedule listing all Qualified Employees with respect to the Project Site
for each period.

PNA will work with Tesla and the independent CPA to ensure that the SB-1 audit
compliance process will not identify any material differences between PNA’s
reported data and the actual data. PNA will also promptly remediate any errors
identified by the independent CPA in PNA’s reported data and PNA will notify
Tesla of PNA’s remediation steps and discuss such steps in good faith with
Tesla.

Quarterly

To ensure that the SB-1 compliance is satisfied and acceptable to Nevada's
Governor Office of Economic Development

 

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 33 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

Topic

Description

Timing

Purpose

Risks

Monthly Sales & Use Tax Reimbursement Compliance

[***].  

PNA agrees that property purchased for the purposes of cell production at the
Gigafactory will be delivered to and used at the Gigafactory site, but equipment
may be stored offsite after delivery from time to time if not in use.

Monthly

To ensure that sales/use tax ultimately does not apply to Gigafactory purchases

Risk that the incentives will not apply, subjecting Tesla to unwarranted sales
tax expense

***PNA to provide the following:

1.   Copies of all Abatement returns filed for the current period (i.e., returns
filed by PNA);

2.   Copies of proof of payment associated with each Abatement return;

3.   Copies of all vendor invoices supporting the tax amounts reported on each
Abatement return, upon request by Tesla or its independent CPA;

4.   An Excel schedule summarizing all amounts filed for each Abatement return
which lists:  Vendor Invoice Number, Vendor Invoice Date, Total Invoice Amount,
and Taxable Invoice Amount.

It is understood that a delay in providing the information listed above will
delay Tesla’s ability to file with Storey County and/or the State of Nevada (as
applicable) for the corresponding tax incentives and Tesla may incur a late
filing fee or penalty.

Monthly

To facilitate the SUT reimbursement claim process (as Tesla is required to file
on behalf of all Participants)

Risk of not receiving (or delayed receipt of) sales tax reimbursement from
Storey County

 

Tesla will file SUT reimbursement claim on behalf of PNA to Storey County and
Tesla will remit any such amounts to PNA in a timely manner.

Monthly

All SUT reimbursement is paid to Tesla. However, Tesla will remit the amounts
received of PNA's portion of any reimbursement claim to PNA upon receipt of
payment from Storey County

 

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 34 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

Topic

Description

Timing

Purpose

Risks

Transferable Tax Credit

PNA agrees that any Transferable Tax Credit incurred by the Project will be
entitled to Tesla, as Lead Participant.

 

 

 

 

 

 

N/A

Pursuant to SB-1, transferable tax credit is available to Lead Participant only.

N/A

Cell [***]

[***].

 

 

 

 

N/A

Due to the benefit of various tax abatements and exemptions, the aforementioned
[***].

Risk of inaccurate [***]

NV Incentive – Project Requirement

***PNA agrees to maintain any licenses and permits required to be in good
standing in the State of Nevada and/or Storey County.

 

If PNA discovers that it is not in good standing in the State of Nevada and/or
Storey County, PNA will promptly remediate the situation with the State of
Nevada and/or Storey County and notify Tesla of the situation. Depending on the
nature, magnitude, and impact of a failure by PNA to remain in good standing,
Tesla will work with the State of Nevada in a timely manner to mitigate the
potential loss of tax incentives.

N/A

SB-1 Requirement

Risk losing all incentives.

 

[***].

N/A

SB-1 Requirement

Risk losing all incentives.

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 35 of 36

 

--------------------------------------------------------------------------------

Certain identified information has been omitted from this document because it is
not material and would be competitively harmful if publicly disclosed, and has
been marked with “[***]” to indicated where omissions have been made.

 

Topic

Description

Timing

Purpose

Risks

 

Any recapture of Abated Taxes or Transferable Tax Credits will be repaid [***].

N/A

To ensure that PNA is not subject to any recapture provisions (which is also
already stated in Tesla/State Incentive Agreement)

Tesla is solely responsible for any recapture

 

***PNA will maintain copies of all documents, records, and related information
pertaining to any data reported to Tesla, the independent CPA, the State of
Nevada, and/or Storey County for purposes of the Nevada Incentives, and provide
access to the reasonably requested supporting data to Tesla, the State of
Nevada, and Storey County upon request for 5 years after the expiration of the
Incentive Agreement (June 30, 2039).

N/A

SB-1 Requirement

Risk losing all incentives if supporting documentation is insufficient to
support potential audit by GOED or Dept. of Taxation.

 

[***].

N/A

SB-1 Requirement

Risk losing all incentives.

 

[***].

N/A

SB-1 Requirement

Risk losing all incentives.

Project Governance

Tesla and PNA will meet as needed to discuss the following, but not limited to:

1.   business update, including headcount/investment projections;

2.   SB-1 compliance;

3.   SUT reimbursement.

Quarterly

To ensure that both parties are aligned on Incentive-related matters, and
ultimately partnering to ensure all SB-1 requirements are met and to achieve max
value of Incentives available under SB-1.

Risk of reporting inefficiencies and delay

 

 

Tesla-Panasonic Amended General Terms and Conditions

 

Page 36 of 36

 